



Exhibit 10.4
INTERCREDITOR AGREEMENT
This INTERCREDITOR AGREEMENT (as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”) is dated as of July 8, 2016, and entered into by
and among New Enterprise Stone & Lime Co., Inc., a Delaware corporation (the
“Company”), certain subsidiaries of the Company party hereto (together with the
Company, and any future Subsidiary of the Company that becomes party to any ABL
Loan Documents or Term Loan Documents, the “Obligors” and each an “Obligor”),
PNC Bank, National Association, in its capacity as collateral agent for the ABL
Secured Parties (as defined below) (including its successors and assigns from
time to time, the “ABL Collateral Agent”) and Cortland Capital Market Services
LLC, in its capacity as collateral agent for the Term Loan Secured Parties (as
defined below) (in such capacity, and including its successors and assigns from
time to time in such capacity, the “Term Loan Collateral Agent”). As described
in more detail in Section 8.10 hereof, this Agreement is intended to be binding
on all Claimholders, as well as the ABL Collateral Agent and the Term Loan
Collateral Agent. Capitalized terms used in this Agreement have the meanings
assigned to them in Article I below.
Recitals
WHEREAS, the Obligors, the ABL Lenders, PNC Bank, National Association, as
administrative agent and the ABL Collateral Agent have entered into an Amended
and Restated Revolving Credit Agreement, dated as of the date hereof, providing
for a revolving credit facility (as amended, restated, supplemented, modified,
replaced or refinanced from time to time in accordance with the terms hereof,
the “ABL Agreement”);
WHEREAS, the Obligors, the Term Loan Lenders, Cortland Capital Market Services
LLC, as administrative agent and the Term Loan Collateral Agent have entered
into a Term Loan Credit and Guaranty Agreement, dated as of the date hereof,
providing for a term loan facility (as amended, restated, supplemented,
modified, replaced or refinanced from time to time in accordance with the terms
hereof, the “Term Loan Agreement”);
WHEREAS, Obligors intend to secure the ABL Obligations under the ABL Agreement
and any other ABL Loan Documents (including any Refinancing thereof) with a
first priority Lien on the ABL First Lien Collateral and a second priority Lien
on the Term Loan First Lien Collateral;
WHEREAS, Obligors intend to secure the Term Loan Obligations under the Term Loan
Credit Agreement and any other Term Loan Documents (including any Refinancing
thereof) with a first priority Lien on the Term Loan First Lien Collateral and a
second priority Lien on the ABL First Lien Collateral; and
WHEREAS, as a condition to the closing of the Term Loan Agreement and the ABL
Agreement, respectively, the ABL Collateral Agent, the Term Loan Collateral
Agent and the various Claimholders have agreed to the relative priority of their
respective Liens on the Collateral and certain other rights, priorities and
interests as set forth in this Agreement.
AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
I.DEFINITIONS.
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:





--------------------------------------------------------------------------------





“ABL Access Period” means for each parcel of Term Loan Mortgaged Real Property
or any other Term Loan First Lien Collateral, the period, after the commencement
of an Enforcement Period, which begins on the day that the ABL Collateral Agent
provides Term Loan Collateral Agent with the notice of its election to request
access pursuant to Section 3.3(b) or 3.4(a) and ends on the earliest of
(i) (x) with respect to Term Loan Mortgaged Real Property, the 180th day after
the first day on which the ABL Collateral Agent obtains the ability to use, take
physical possession of, remove or otherwise control the use or access to the ABL
First Lien Collateral located on such Term Loan Mortgaged Real Property
following Enforcement plus such number of days, if any, after the ABL Collateral
Agent obtains access to such ABL First Lien Collateral that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to ABL First Lien Collateral located on such Term Loan Mortgaged Real Property
or (y) with respect to any other Term Loan First Lien Collateral, the 180th day
after the commencement of the Enforcement Period, (ii) the date on which
(x) with respect to Term Loan Mortgaged Real Property, all or substantially all
of the ABL First Lien Collateral located on such Term Loan Mortgaged Real
Property is removed, sold, collected or liquidated or (y) with respect to any
other Term Loan First Lien Collateral, all or substantially all of the ABL First
Lien Collateral is sold, collected or liquidated, and (iii) the date on which
the Discharge of ABL Obligations occurs.
“ABL Agreement” has the meaning assigned to that term in the Recitals to this
Agreement.
“ABL Cap Amount” means $105,000,000 or, after the occurrence of an Acceptable
Unsecured Notes Refinancing, $125,000,000.
“ABL Collateral” means all assets, property and property interests, whether
real, personal or mixed, tangible or intangible, now owned or hereafter acquired
and wherever located, in or upon which the ABL Collateral Agent, for its benefit
and/or for the benefit of any of the ABL Secured Parties, as security for the
ABL Obligations, at any time (a) has (or purports to have) a Lien or (b) would
have (or purport to have) a Lien but for the operation of any provision of the
ABL Collateral Documents that purports to exclude property on the basis of
contractual or legal restrictions, or the costs of taking a Lien exceeding the
benefits, or any similar provision, including, without limitation, the
definition of “Excluded Assets” in the ABL Collateral Documents.
“ABL Collateral Agent” has the meaning assigned to that term in the preamble to
this Agreement.
“ABL Collateral Documents” means the “Collateral Documents” (as defined in the
ABL Agreement), and any other agreement, document or instrument pursuant to
which a Lien is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed.
“ABL Default” means an “Event of Default” (as defined in the ABL Agreement).
“ABL Excess Obligations” means (a) that portion of (1) Indebtedness constituting
principal of loans outstanding under the ABL Agreement and the other ABL Loan
Documents and (2) the aggregate face amount of any letters of credit issued but
not reimbursed under the ABL Agreement (including, without limitation,
reimbursement obligations in respect of drawn letters of credit), collectively,
in excess of the ABL Cap Amount, and (b) interest and letter of credit fees with
respect to Indebtedness, letters of credit and reimbursement obligations that
constitute ABL Excess Obligations under clause (a) above.


2



--------------------------------------------------------------------------------





“ABL First Lien Collateral” means Collateral consisting of the following:
(1)     (a) Accounts and Payment Intangibles, other than (x) intercompany
indebtedness of the Company and its Subsidiaries and (y) Payment Intangibles
which constitute identifiable proceeds of collateral which is Term Loan First
Lien Collateral; (b) Deposit Accounts and Securities Accounts, including all
monies, Uncertificated Securities and Securities Entitlements contained therein
(including all cash, marketable securities and other funds held in or on deposit
in either of the foregoing) other than the Term Loan First Lien Account, the
other Excluded Bank Accounts and such other accounts as the ABL Secured Parties
may agree from time to time; (c) Instruments and Chattel Paper, in each case to
the extent evidencing, governing, securing or otherwise related to the items
referred to in clauses (a) and (d) of this clause (1); (d) Inventory; (e)
General Intangibles (other than Intellectual Property and Capital Stock in the
Company’s and other Obligors’ Subsidiaries) pertaining to the other items of
property included within clauses (a), (b), (c), (d), (f), (g) and (h) of this
clause (1), including, without limitation, all contingent rights with respect to
warranties on accounts which are not yet Payment Intangibles; (f) Records,
Supporting Obligations and related Letters of Credit (as defined in Article 5 of
the UCC), Commercial Tort Claims or other claims and causes of action, in each
case, to the extent related primarily to any other items described in this
clause (1); (g) computer equipment, software and books and records related to
Accounts and Inventory, and (h) substitutions, replacements, accessions,
products and proceeds (including, without limitation, insurance proceeds related
to inventory and business interruption insurance, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of any or all of the foregoing;
and
(2)    all proceeds of the foregoing.
“ABL Lenders” means, at any relevant time, the lenders party to the ABL
Agreement at such time.
“ABL Loan Documents” means the ABL Agreement, the ABL Collateral Documents and
the “Other Documents” (as defined in the ABL Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other ABL
Obligation, and any other document or instrument executed or delivered at any
time in connection with any ABL Obligations, including any intercreditor or
joinder agreement among holders of ABL Obligations, to the extent such are
effective at the relevant time, as each may be amended, supplemented, refunded,
deferred, restructured, replaced or Refinanced from time to time in whole or in
part in accordance with the provisions of this Agreement (whether with the ABL
Collateral Agent and ABL Lenders or other agents and lenders or otherwise).
“ABL Obligations” means all “Obligations” as defined in the ABL Agreement and
the other ABL Loan Documents. “ABL Obligations” shall include, without
limitation, (a) all interest accrued or accruing (or which would, absent
commencement of an Insolvency Proceeding, accrue) after commencement of an
Insolvency Proceeding in accordance with the rate specified in the relevant ABL
Loan Document whether or not the claim for such interest is allowed as a claim
in such Insolvency Proceeding and (b) all other Indebtedness arising under or in
connection with the ABL Loan Documents that is purported to be secured under the
ABL Collateral Documents.
“ABL Priority Obligations” means all ABL Obligations other than ABL Excess
Obligations.
“ABL Secured Parties” means, at any relevant time, the ABL Collateral Agent, the
ABL Lenders, each other “Secured Party” (as such term is defined in the ABL
Agreement) and any other holder (if any) of the ABL Obligations, including any
agent, trustee, successor or assign of the foregoing.
“ABL Standstill Period” has the meaning set forth in Section 3.2(a)(1).
“Acceptable Unsecured Notes Refinancing” has the meaning set forth in the Term
Loan Agreement.
“Account” means all present and future “accounts” (as defined in Article 9 of
the UCC).
“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Term Loan
Collateral Agent and/or ABL Collateral Agent and an Obligor and the relevant
financial institution depository or securities intermediary.


3



--------------------------------------------------------------------------------





“Agent” means (a) with respect to any or all of the Term Loan Secured Parties
any or all of the Term Loan Obligations or any or all of the Term Loan
Collateral, the Term Loan Collateral Agent and (b) with respect to any or all of
the ABL Secured Parties, any or all of the ABL Obligations or any or all of the
ABL Collateral, the ABL Collateral Agent.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code, or any similar federal, state or
foreign law for the relief of debtors or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets and liabilities of an Obligor or any similar law
relating to or affecting the enforcement of creditors’ rights generally.
“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).
“Claimholders” means the ABL Secured Parties and the Term Loan Secured Parties.
“Collateral” means all of the assets, property and interests in property,
whether real, personal or mixed, tangible or intangible, now owned or hereafter
acquired by any Obligor, and wherever located, constituting both Term Loan
Collateral and ABL Collateral; provided that, for the avoidance of doubt, none
of the Term Loan Exclusive Real Property shall constitute “Term Loan First Lien
Collateral.”
“Company” has the meaning assigned to that term in the preamble to this
Agreement.
“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).
“DIP Financing” has the meaning assigned to that term in Section 6.1(a).
“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.5, the occurrence of the following:
(1)    termination or expiration of all commitments, if any, to extend credit
that would constitute ABL Obligations;
(2)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency Proceeding
whether or not such interest would be allowed in such Insolvency Proceeding) and
premium, if any, on all ABL Obligations (other than any undrawn letters of
credit);
(3)    discharge or cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Collateral Agent, but in no event exceeding the lower of
(a) 105% of the aggregate undrawn amount and (b) the percentage of the aggregate
undrawn amount required for release of Liens under the terms of the applicable
ABL Loan Document) of all letters of credit issued under the ABL Loan Documents
and constituting ABL Obligations; and
(4)    payment in full in cash of all other ABL Obligations that are outstanding
and unpaid at the time the Indebtedness constituting such ABL Obligations under
clause (2) above is paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).
“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.5, the occurrence of the following:


4



--------------------------------------------------------------------------------





(1)    termination or expiration of all commitments, if any, to extend credit
that would constitute Term Loan Obligations;
(2)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency Proceeding
whether or not such interest would be allowed in such Insolvency Proceeding) and
premium, if any, on all Term Loan Obligations; and
(3)    payment in full in cash of all other Term Loan Obligations that are
outstanding and unpaid at the time the Indebtedness constituting such Term Loan
Obligations under clause (2) above is paid in full in cash (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time).
“Disposition” has the meaning assigned to that term in Section 5.1(b).
“Enforcement” means, collectively or individually for either of the ABL
Collateral Agent or the Term Loan Collateral Agent when an ABL Default or a Term
Loan Default, as the case may be, has occurred and is continuing, any action
taken by such Person to repossess, or exercise any remedies with respect to, any
material amount of Collateral or commence the judicial enforcement of any of the
rights and remedies under the ABL Loan Documents or the Term Loan Documents or
under any applicable law, but in all cases excluding (i) the imposition of a
default rate or late fee and (ii) the collection and application of Accounts or
other monies deposited from time to time in Deposit Accounts or Securities
Accounts against the ABL Obligations pursuant to the ABL Loan Documents.
“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or Term Loan Default has occurred and is continuing, by either the ABL
Collateral Agent or the Term Loan Collateral Agent to the other such Person
announcing that an Enforcement Period has commenced, specifying the relevant
event of default, stating the current balance of the ABL Obligations or the
current balance owing with respect to Term Loan Obligations, as the case may be,
and requesting the current balance owing of the ABL Obligations or Term Loan
Obligations, as the case may be.
“Enforcement Period” means the period of time following the receipt by either
the ABL Collateral Agent or the Term Loan Collateral Agent of an Enforcement
Notice from the other until either (i) in the case of an Enforcement Period
commenced by the Term Loan Collateral Agent, the Discharge of Term Loan
Obligations, or (ii) in the case of an Enforcement Period commenced by the ABL
Collateral Agent, the Discharge of ABL Obligations, or (iii) the ABL Collateral
Agent or the Term Loan Collateral Agent (as applicable) agree in writing to
terminate the Enforcement Period.
“Equity Collateral” means any Capital Stock of any Subsidiary of any Obligor in
which a security interest is granted under any Term Loan Document.
“Indebtedness” means and includes all obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Documents or the Term Loan Documents, as applicable.
“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Law with respect to any Obligor or any
Guarantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Obligor or any Guarantor
or with respect to any of their respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Obligor or any Guarantor,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Obligor or any Guarantor.
“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).


5



--------------------------------------------------------------------------------





“Intellectual Property” means the following owned by or licensed to any Obligor:
(a) patents and patent applications, (b) copyrights, including copyrights in
software, (c) trademarks, service marks, trade names, brand names, trade dress,
corporate names, fictitious names, slogans, domain names, designs, and
indicators of source or goodwill, together with all of the goodwill associated
therewith, (d) trade secrets, inventions (whether patented or not), technology,
know-how, data, databases and other confidential or proprietary information, (e)
all issuances, registrations and applications of the foregoing, together with
all provisionals, divisions, continuations, continuations-in-part,
re-examinations, reissues, extensions, supplemental protections, and renewals
thereof, (f) all rights therein throughout the world, (g) all proceeds therefrom
and (h) all rights to sue for, and to obtain damages and equitable relief for,
past, present and future infringement, misappropriation, dilution or violation
thereof.
“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.
“Lien” means, with respect to any property or other asset, any mortgage or deed
of trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien (statutory or otherwise), charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such property or other asset
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).
“Lien A” has the meaning assigned to that term in Section 2.1.
“Lien B” has the meaning assigned to that term in Section 2.1.
“Mortgage” has the meaning assigned to that term in the Term Loan Agreement.
“New Agent” has the meaning assigned to that term in Section 5.5(b).
“New Representative” has the meaning assigned to that term in Section 5.5(c).
“Obligors” means each Obligor and each other Person that has or may from time to
time hereafter execute and deliver an ABL Collateral Document or a Term Loan
Collateral Document as a grantor of a security interest (or the equivalent
thereof).
“Payment Intangible” shall be used herein as defined in the UCC, but in any
event shall include, but not be limited to, any right to payment under which the
account debtor’s principal obligation is a monetary obligation.
“Pledged Collateral” has the meaning set forth in Section 5.4(a).
“Proceeds” shall be used herein as defined in the UCC.
“Recovery” has the meaning set forth in Section 6.4.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, replace, refund or repay, or to issue other indebtedness, in exchange
or replacement for, such Indebtedness in whole or in part. For purposes of this
definition, the terms “Refinanced” and “Refinancing” shall have correlative
meanings.
“Rolling Stock” means any mobile/portable piece of equipment that typically
moves or is moved by its own wheels, tracks, or skids, including but not limited
to automobiles, trucks (both on road and off road), trailers, tractors,
bulldozers, scrapers, loaders, cranes, excavators, gradalls, drills, pavers,
rollers, milling machines, material transfer vehicles, forklifts, travel lifts,
portable crushers, portable screens, portable conveyors, light plants, arrow
boards included in fixed assets on the Company’s consolidated balance sheet,
portable and fixed crash attenuators included in fixed assets on the Company’s
consolidated balance sheet, message boards included in fixed assets on the
Company’s consolidated balance sheet and any other motor vehicles and mobile
equipment; provided, however, that if any of the foregoing is included as
Inventory of an Obligor, then such asset or assets shall not be “Rolling Stock.”


6



--------------------------------------------------------------------------------





“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.
“Term Loan Agreement” has the meaning assigned to that term in the recitals to
this Agreement.
“Term Loan Cap Amount” means $450,000,000.
“Term Loan Collateral” means all assets, property and property interests,
whether real, personal or mixed, tangible or intangible, now owned or hereafter
acquired and wherever located, in or upon which the Term Loan Collateral Agent,
for its benefit and/or for the benefit of any of the Term Loan Secured Parties,
as security for the Term Loan Obligations, at any time (a) has (or purports to
have) a Lien or (b) would have (or purport to have) a Lien but for the operation
of any provision of the Term Loan Collateral Documents that purports to exclude
property on the basis of contractual or legal restrictions, or the costs of
taking a Lien exceeding the benefits, or any similar provision, including,
without limitation, the definition of “Excluded Assets” in the Term Loan
Collateral Documents.
“Term Loan Collateral Agent” has the meaning assigned to that term in the
preamble to this Agreement.
“Term Loan Collateral Documents” means the “Collateral Documents” (as defined in
the Term Loan Agreement), the Term Loan Mortgages and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed.
“Term Loan Default” means an “Event of Default” as defined in the Term Loan
Agreement.
“Term Loan Documents” means the Term Loan Agreement, the Term Loan Notes, the
Term Loan Collateral Documents and each of the other agreements, documents, and
instruments providing for or evidencing any other Term Loan Obligation, and any
other document or instrument executed or delivered at any time in connection
with any Term Loan Obligations, as each may be amended, restated, supplemented,
modified, renewed, Refinanced or extended from time to time in whole or in part
in accordance with the provisions of this Agreement (whether with the Term Loan
Collateral Agent and Term Loan Lenders or other agents and lenders or
otherwise).
“Term Loan Excess Obligations” means (a) that portion of Indebtedness
constituting principal of loans outstanding under the Term Loan Agreement and
the other Term Loan Documents in excess of the Term Loan Cap Amount and (b)
interest with respect to Indebtedness that constitutes Term Loan Excess
Obligations under clause (a) above.
“Term Loan Exclusive Real Property” means (a) the real property listed on
Schedule 1 attached hereto on which an Obligor has granted a Term Loan Mortgage
and (b) any Material Real Property (as defined in the Term Loan Agreement)
located in New York or Illinois that, from time to time, may become subject to a
Lien in favor of the Term Loan Collateral Agent in accordance with the Term Loan
Documents, in each case of clauses (a) and (b), including improvements thereon,
fixtures thereto, dedicated processing equipment used thereat (other than
Rolling Stock), minerals contained therein before extraction, and substitutions,
replacements, products, insurance proceeds with respect to and other proceeds of
the foregoing; provided, however, in no event shall the Term Loan Exclusive Real
Property include the Term Loan First Lien Mortgaged Property.
“Term Loan First Lien Account” means one or more Deposit Accounts or Securities
Accounts into which there may be deposited Proceeds of Term Loan First Lien
Collateral (it being understood that any property in such Deposit Accounts or
Securities Accounts which is not Proceeds of Term First Lien Collateral shall
not be Term First Lien Collateral solely by virtue of being on deposit in any
such Deposit Account or Securities Account).
“Term Loan First Lien Collateral” means all Collateral, other than the ABL First
Lien Collateral; provided that, for the avoidance of doubt, none of the Term
Loan Exclusive Real Property shall constitute “Term Loan First Lien Collateral.”


7



--------------------------------------------------------------------------------





“Term Loan First Lien Collateral Deposits” has the meaning assigned to such term
in Section 3.5(d).
“Term Loan First Lien Mortgaged Property” means (a) the real property listed on
Schedule 2 attached hereto and (b) any other Material Real Property (as defined
in the Term Loan Agreement) that, from time to time, may become subject to a
first priority Lien in favor of the Term Loan Collateral Agent in accordance
with the Term Loan Documents, in each case of clauses (a) and (b) including
improvements thereon, fixtures thereto, dedicated processing equipment used
thereat (other than Rolling Stock), minerals contained therein before
extraction, and substitutions, replacements, products, insurance proceeds with
respect to and other proceeds of the foregoing; provided, however, in no event
shall the Term Loan First Lien Mortgaged Property include the Term Loan
Exclusive Real Property.
“Term Loan Lenders” means, at any relevant time, the lenders party to the Term
Loan Agreement at such time.
“Term Loan Mortgaged Real Property” means, collectively, the Term Loan First
Lien Mortgaged Property and the Term Loan Exclusive Real Property.
“Term Loan Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which a Lien on any real property
located in the United States and owned by any Obligor is granted to secure any
Term Loan Obligations or (except for this Agreement) under which rights or
remedies with respect to any such Liens are governed.
“Term Loan Notes” means the “Notes” (as defined in the Term Loan Agreement).
“Term Loan Obligations” means all “Obligations” as defined in the Term Loan
Agreement. “Term Loan Obligations” shall include (a) all interest accrued or
accruing (or which would, absent commencement of an Insolvency Proceeding,
accrue) after commencement of an Insolvency Proceeding in accordance with the
rate specified in the relevant Term Loan Document whether or not the claim for
such interest is allowed as a claim in such Insolvency Proceeding and (b) all
other Indebtedness that is purported to be secured under the Term Loan
Collateral Documents.
“Term Loan Priority Obligations” means all Term Loan Obligations other than Term
Loan Excess Obligations.
“Term Loan Secured Parties” means, at any relevant time, the Term Loan
Collateral Agent, the Term Loan Lenders, each other “Secured Party” (as such
term is defined in the Term Loan Agreement) and any other holder (if any) of the
Term Loan Obligations, including any agent, trustee, successor or assign of the
foregoing.
“Term Loan Standstill Period” has the meaning set forth in Section 3.1(a)(1).
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or when the context implies, the Uniform Commercial Code as in
effect from time to time in any other applicable jurisdiction.
1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;


8



--------------------------------------------------------------------------------





(b)    any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement;
(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights; and
(f)    all references to terms defined in the UCC shall have the meaning
ascribed to them therein (unless otherwise specifically defined herein).
Terms used in this Agreement but not defined herein shall have the meanings
given to such terms in the ABL Agreement or the Term Loan Agreement, as the
context may require. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any section, clause, paragraph, definition or
other provision of the ABL Loan Documents or the Term Loan Documents, including
any definition contained in any such document, shall be deemed to be a reference
to such section, clause, paragraph, definition or other provision as in effect
on the date of this Agreement; provided, that any reference to any such section,
clause, paragraph or other provision shall refer to such section, clause,
paragraph or other provision of the ABL Loan Documents or the Term Loan
Documents, including any definition contained in any such document, as amended
or modified from time to time if such amendment or modification has been (1)
made in accordance with the ABL Documents or the Term Loan Documents, as
applicable, and (2) approved in writing (i) by the Term Loan Collateral Agent in
the case of the ABL Agreements and (ii) by the ABL Collateral Agent in the case
of the Term Loan Documents. Notwithstanding the foregoing, whenever any term
used in this Agreement is defined or otherwise incorporated by reference to the
ABL Loan Documents, such reference shall be deemed to have the same effect as if
such definition or term had been set forth herein in full.
II.    LIEN PRIORITIES.
2.1    Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the ABL Loan Documents or the Term Loan
Documents or any defect or deficiencies in, or failure to perfect, or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, or the
subordination (by equitable subordination or otherwise) of, the Liens securing
the ABL Obligations or Term Loan Obligations or any other circumstance
whatsoever, the ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, and the Term Loan Collateral Agent, for itself and on behalf of the
Term Loan Secured Parties, hereby each agrees that:
(a)    any Lien in respect of all or any portion of the ABL First Lien
Collateral held by the ABL Collateral Agent or any ABL Secured Party that
secures all or any portion of the ABL Priority Obligations shall in all respects
be senior and prior to all Liens held by the Term Loan Collateral Agent or any
Term Loan Secured Party in the ABL First Lien Collateral to secure all or any
portion of the Term Loan Obligations;
(b)    any Lien in respect of all or any portion of the ABL First Lien
Collateral held by the Term Loan Collateral Agent or any Term Loan Secured Party
that secures all or any portion of the Term Loan Priority Obligations shall in
all respects be senior and prior to all Liens held by the ABL Collateral Agent
or any ABL Secured Party in the ABL First Lien Collateral to secure all or any
portion of the ABL Excess Obligations;
(c)    any Lien in respect of all or any portion of the ABL First Lien
Collateral held by the ABL Collateral Agent or any ABL Secured Party that
secures all or any portion of the ABL Excess Obligations shall in all respects
be senior and prior to all Liens held by the Term Loan Collateral Agent or any
Term Loan Secured Party in the ABL First Lien Collateral to secure all or any
portion of the Term Loan Excess Obligations;


9



--------------------------------------------------------------------------------





(d)    any Lien in respect of all or any portion of the Term Loan First Lien
Collateral held by the Term Loan Collateral Agent or any Term Loan Secured Party
that secures all or any portion of the Term Loan Priority Obligations shall in
all respects be senior and prior to all Liens held by the ABL Collateral Agent
or any ABL Secured Party in the Term Loan First Lien Collateral to secure all or
any portion of the ABL Obligations;
(e)    any Lien in respect of all or any portion of the Term Loan First Lien
Collateral held by the ABL Collateral Agent or any ABL Secured Party that
secures all or any portion of the ABL Priority Obligations shall in all respects
be senior and prior to all Liens held by the Term Loan Collateral Agent or any
Term Loan Secured Party in the Term Loan First Lien Collateral to secure all or
any portion of the Term Loan Excess Obligations;
(f)    any Lien in respect of all or any portion of the Term Loan First Lien
Collateral held by the Term Loan Collateral Agent or any Term Loan Secured Party
that secures all or any portion of the Term Loan Excess Obligations shall in all
respects be senior and prior to all Liens held by the ABL Collateral Agent or
any ABL Secured Party in the Term Loan First Lien Collateral to secure all or
any portion of the ABL Excess Obligations; and
(g)    any Lien in respect of all or any portion of the Term Loan Exclusive Real
Property held by the Term Loan Collateral Agent or any Term Loan Secured Party
that secures all or any portion of the Term Loan Obligations shall in all
respects be senior and prior to all Liens held by the ABL Collateral Agent or
any ABL Secured Party in the Term Loan Exclusive Real Property to secure all or
any portion of the ABL Obligations (it being acknowledged and agreed that this
Section (g) shall not constitute an exception to the prohibition on such Liens
securing ABL Obligations as set forth in the final paragraph of Section 2.3).
The priorities set forth in this Section 2.1 shall apply to all Liens, whether
now or hereafter held, now existing or hereafter arising, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation,
acquisition, assumption or otherwise, and in each case shall include all Liens
granted to or held by or on behalf of the ABL Collateral Agent, any ABL Secured
Party, the Term Loan Collateral Agent, or any Term Loan Secured Party, as
appropriate, or any agent or trustee for or on behalf of the ABL Collateral
Agent, any ABL Secured Party, the Term Loan Collateral Agent or any Term Loan
Secured Party, respectively. In all cases set forth in this Agreement, if a Lien
(“Lien A”) is specified as senior and prior to another Lien (“Lien B”), Lien B
is junior and subordinate to Lien A.
2.2    Prohibition on Contesting Liens. The ABL Collateral Agent, the ABL
Secured Parties, the Term Loan Collateral Agent and the Term Loan Secured
Parties, each agrees that it will not (and hereby waives any right to) contest
or support, directly or indirectly, any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the ABL
Secured Parties or any of the Term Loan Secured Parties in all or any part of
the Collateral, or the provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of either the
ABL Collateral Agent or any ABL Secured Party or the Term Loan Collateral Agent
or any Term Loan Secured Party to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
ABL Obligations or the Term Loan Obligations as provided in Sections 2.1, 3.1
and 3.2.
2.3    No New Liens. So long as the Discharge of ABL Obligations and the
Discharge of Term Loan Obligations have not occurred, whether or not any
Insolvency Proceeding has been commenced by or against the Company or any other
Obligor, the ABL Collateral Agent, the ABL Secured Parties, the Term Loan
Collateral Agent and the Term Loan Secured Parties, each acknowledge and agree
that the Company shall not, and shall not permit any other Obligor to:
(a)    grant or permit any additional Liens on any asset or property to secure
any ABL Obligations unless such Obligor has granted or concurrently grants (or
offered to grant with a reasonable opportunity for such Lien to be accepted) a
Lien on such asset or property to secure all of the Term Loan Obligations; or


10



--------------------------------------------------------------------------------





(b)    grant or permit any additional Liens on any asset or property to secure
any Term Loan Obligations (other than any Term Loan Exclusive Real Property)
unless such Obligor has granted or concurrently grants (or offered to grant with
a reasonable opportunity for such Lien to be accepted) a Lien on such asset or
property to secure the ABL Obligations.
To the extent any additional Liens are granted on any asset or property (other
than the Term Loan Exclusive Real Property) pursuant to this Section 2.3, the
priority of such additional Liens shall be determined in accordance with
Section 2.1. In addition, to the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available hereunder, the ABL Collateral Agent and the Term Loan Collateral Agent
agree that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted or permitted in contravention of this Section 2.3
shall be subject to Section 4.2. Notwithstanding anything herein to the
contrary, the parties agree that Term Loan Exclusive Real Property shall not be
pledged to secure any ABL Obligations.
III.    ENFORCEMENT.
3.1    Exercise of Remedies – Restrictions on Term Loan Collateral Agent and
Term Loan Secured Parties.
(a)    Subject to clause (c) below, until the Discharge of ABL Obligations has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against the Company or any other Obligor, the Term Loan Collateral Agent and
each Term Loan Secured Party:
(1)    will not exercise or seek to exercise, directly or indirectly, any
Enforcement with respect to any ABL First Lien Collateral (including the
exercise of any right of setoff or any right under any Account Agreement (other
than with respect to the Term Loan First Lien Account), landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Term Loan
Collateral Agent or any Term Loan Secured Party is a party) or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure); provided, however, that the Term Loan Collateral Agent
may (including upon the instruction of the holders of the Term Loan Obligations)
exercise any or all of such rights or remedies after a period of at least 180
days has elapsed since the later of: (i) the date on which the Term Loan
Collateral Agent (or the applicable holders of the Term Loan Obligations) first
declares the existence of a Term Loan Default and demands the repayment of all
the principal amount of any Term Loan Obligations; and (ii) the date on which
the ABL Collateral Agent received notice from the Term Loan Collateral Agent of
such declarations of a Term Loan Default (the “Term Loan Standstill Period”);
provided, further, however, that notwithstanding anything herein to the
contrary, in no event shall the Term Loan Collateral Agent or any Term Loan
Secured Party undertake any Enforcement (other than those under Section 3.3)
with respect to the ABL First Lien Collateral if, notwithstanding the expiration
of the Term Loan Standstill Period, the ABL Collateral Agent or ABL Secured
Parties shall have commenced and be diligently pursuing the exercise of their
rights or remedies with respect to all or any material portion of such ABL First
Lien Collateral (prompt notice of such exercise to be given to the Term Loan
Collateral Agent, provided, that a failure to give such notice shall not affect
the ABL Collateral Agent’s rights hereunder);
(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by the ABL Collateral Agent or any ABL Secured Party or any other
exercise by the ABL Collateral Agent or any ABL Secured Party of any rights and
remedies relating to the ABL First Lien Collateral, whether under the ABL Loan
Documents or otherwise; and
(3)    subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the ABL
Collateral Agent or the ABL Secured Parties from bringing or pursuing any
Enforcement;


11



--------------------------------------------------------------------------------





provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Term Loan Obligations shall attach to any proceeds
resulting from actions taken by the ABL Collateral Agent or any ABL Secured
Party in accordance with this Agreement after application of such proceeds to
the extent necessary to meet the requirements of a Discharge of ABL Obligations.
(b)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency Proceeding has been commenced by or against the Company or any other
Obligor, the ABL Collateral Agent and the ABL Secured Parties shall have the
exclusive right, subject to Section 3.1(a), to enforce rights, exercise remedies
(including set-off, recoupment and the right to credit bid their debt) and,
subject to Section 5.1, in connection therewith (including voluntary
Dispositions of ABL First Lien Collateral by the respective Obligors after an
ABL Default) make determinations regarding the release, disposition, or
restrictions with respect to the ABL First Lien Collateral without any
consultation with or the consent of the Term Loan Collateral Agent or any Term
Loan Secured Party; provided, however, that the Lien securing the Term Loan
Obligations shall remain on the proceeds (other than those properly applied to
the ABL Obligations) of such ABL First Lien Collateral released or disposed of,
subject to the relative priorities described in Section 2. In exercising rights
and remedies with respect to the ABL First Lien Collateral, the ABL Collateral
Agent and the ABL Secured Parties may enforce the provisions of the applicable
ABL Loan Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the ABL First Lien Collateral upon foreclosure, to incur
reasonable expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the UCC and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.
(c)    Notwithstanding the foregoing, the Term Loan Collateral Agent and any
Term Loan Secured Party may:
(1)    file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency Proceeding has been commenced by or
against the Company or any other Obligor;
(2)    take any action (not adverse to the priority status of the Liens of the
ABL Collateral Agent or the ABL Secured Parties on the ABL First Lien
Collateral, or the rights of the ABL Collateral Agent or any ABL Secured Party
to exercise remedies in respect thereof) in order to create, perfect, preserve
or protect (but not enforce) its Lien on any of the ABL First Lien Collateral;
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Secured Parties, including any claims secured by the ABL First Lien
Collateral, if any, in each case in accordance with the terms of this Agreement;
(4)    file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Obligors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;
(5)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Term Loan Obligations and
the Collateral;
(6)    exercise any of its rights or remedies with respect to any of the ABL
First Lien Collateral after the termination of the Term Loan Standstill Period
to the extent permitted by Section 3.1(a)(1);
(7)    make a cash bid on all or any portion of the ABL First Lien Collateral in
any foreclosure proceeding or action;


12



--------------------------------------------------------------------------------





(8)    credit bid on all or any portion of the ABL First Lien Collateral or the
Term Loan First Lien Collateral, provided that any obligations secured by prior
Liens thereon are discharged prior to or in connection with any such credit bid;
(9)    join in any judicial proceedings commenced by the ABL Collateral Agent to
enforce Liens on the ABL First Lien Collateral, provided, however, that they may
not interfere with the enforcement actions of the ABL Collateral Agent; and
(10)    engage consultants, valuation firms, investment bankers, and perform or
engage third parties to perform audits, examinations, and appraisals of the ABL
First Lien Collateral or the Term Loan First Lien Collateral for the sole
purpose of valuing such collateral and not for the purpose of marketing or
conducting a disposition of such collateral
provided, however, that the Term Loan Collateral Agent and any Term Loan Secured
Party shall not take any of the foregoing actions if they would interfere in any
material respect with the enforcement by the ABL Collateral Agent acting on
behalf of the ABL Secured Parties on the ABL First Lien Collateral.
The Term Loan Collateral Agent, on behalf of itself and/or the other Term Loan
Secured Parties, agrees that it will not take or receive any ABL First Lien
Collateral or any proceeds of such ABL First Lien Collateral in connection with
the exercise of any right or remedy (including set-off and recoupment) with
respect to any such ABL First Lien Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of ABL Obligations has occurred, except as
expressly provided in Sections 3.1(a), 6.3(c)(1) and this Section 3.1(c), the
sole right of the Term Loan Collateral Agent or any Term Loan Secured Party with
respect to the ABL First Lien Collateral is to hold a Lien (if any) on such ABL
First Lien Collateral pursuant to the applicable Term Loan Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of ABL Obligations has occurred.
(d)    Subject to Sections 3.1(a) and (c), Section 3.3 and Section 6.3(c)(1):
(1)    the Term Loan Collateral Agent, for itself and/or on behalf of the other
Term Loan Secured Parties, agrees that it will not take any action that would
hinder any exercise of remedies under the ABL Loan Documents or that is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of any ABL First Lien Collateral, whether by foreclosure or
otherwise;
(2)    the Term Loan Collateral Agent, for itself and/or on behalf of the other
Term Loan Secured Parties, hereby waives any and all rights the Term Loan
Collateral Agent and the respective Term Loan Secured Parties, as applicable,
may have as a junior lien creditor or otherwise to object to the manner in which
the ABL Collateral Agent or the ABL Secured Parties seek to enforce or collect
the ABL Obligations or the Liens on the ABL First Lien Collateral securing the
ABL Obligations granted in any of the ABL Loan Documents or undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the ABL Collateral Agent or ABL Secured Parties is
adverse to the interests of the Term Loan Secured Parties; and
(3)    the Term Loan Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Term Loan Document (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies of the ABL Collateral Agent or the ABL Secured Parties with respect to
the enforcement of the Liens on the ABL First Lien Collateral as set forth in
this Agreement and the ABL Loan Documents.


13



--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary contained in this Agreement, the
Term Loan Collateral Agent and Term Loan Secured Parties may exercise rights and
remedies as unsecured creditors against the Company or any other Obligor that
has guaranteed or granted Liens to secure the Term Loan Obligations, and the
Term Loan Collateral Agent may exercise rights and remedies with respect to the
Term Loan First Lien Collateral in accordance with the terms of the Term Loan
Documents and applicable law; provided, however, that in the event that the Term
Loan Collateral Agent or Term Loan Secured Party becomes a judgment Lien
creditor in respect of ABL First Lien Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Term Loan
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the ABL Obligations) as the other
Liens securing the Term Loan Obligations are subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the Term Loan
Collateral Agent or Term Loan Secured Party of the required payments of
interest, principal and other amounts owed in respect of its Term Loan
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by Term Loan Collateral Agent or such Term Loan Secured Party of rights
or remedies as a secured creditor in respect of the ABL First Lien Collateral
(including set-off and recoupment) or enforcement in contravention of this
Agreement of any Lien held by any of them. Nothing in this Agreement shall be
construed to impair or otherwise adversely affect any rights or remedies the ABL
Collateral Agent or the ABL Secured Parties may have against the Obligors under
the ABL Loan Documents.
3.2    Exercise of Remedies – Restrictions on ABL Collateral Agent and ABL
Secured Parties.
(a)    Subject to clause (c) below, until the Discharge of Term Loan Obligations
has occurred, whether or not any Insolvency Proceeding has been commenced by or
against the Company or any other Obligor, the ABL Collateral Agent and any ABL
Secured Party:
(1)    will not exercise or seek to exercise, directly or indirectly, any
Enforcement with respect to any Term Loan First Lien Collateral (including the
exercise of any right of setoff or any right under any Account Agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
the ABL Collateral Agent or any ABL Secured Party is a party) or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure); provided, however, the ABL Collateral Agent may exercise
any or all of such rights or remedies after the passage of a period of at least
180 days has elapsed since the later of: (x) the date on which the ABL
Collateral Agent first declares the existence of any ABL Default and demands the
repayment of all the principal amount of any ABL Obligations; and (y) the date
on which the Term Loan Collateral Agent received notice from the ABL Collateral
Agent of such declarations of any ABL Default (the “ABL Standstill Period”);
provided, further, however, that notwithstanding anything herein to the
contrary, in no event shall the ABL Collateral Agent or any ABL Secured Party
undertake any Enforcement (other than those under Section 3.3) with respect to
the Term Loan First Lien Collateral if, notwithstanding the expiration of the
ABL Standstill Period, the Term Loan Collateral Agent or any Term Loan Secured
Party shall have commenced and be diligently pursuing the exercise of their
rights or remedies with respect to all or any material portion of such Term Loan
First Lien Collateral (prompt notice of such exercise to be given to the ABL
Collateral Agent, provided, that a failure to give such notice shall not affect
the Term Loan Collateral Agent’s rights hereunder);
(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by the Term Loan Collateral Agent or any Term Loan Secured Party
or any other exercise by the Term Loan Collateral Agent or any Term Loan Secured
Party of any rights and remedies relating to the Term Loan First Lien
Collateral, whether under the Term Loan Documents or otherwise; and
(3)    subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by the Term Loan
Collateral Agent or any Term Loan Secured Party from bringing or pursuing any
Enforcement;


14



--------------------------------------------------------------------------------





provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the ABL Obligations shall attach to any proceeds resulting from
actions taken by the Term Loan Collateral Agent and any Term Loan Secured Party
in accordance with this Agreement after application of such proceeds to the
extent necessary to meet the requirements of a Discharge of Term Loan
Obligations.
(b)    Until the Discharge of Term Loan Obligations has occurred, whether or not
any Insolvency Proceeding has been commenced by or against the Company or any
other Obligor, the Term Loan Collateral Agent and the Term Loan Secured Parties
shall have the exclusive right, subject to Section 3.2(a), to enforce rights,
exercise remedies (including set-off, recoupment and the right to credit bid
their debt) and, subject to Section 5.1, in connection therewith (including
voluntary Dispositions of Term Loan First Lien Collateral by the respective
Obligors after a Term Loan Default) make determinations regarding the release,
disposition, or restrictions with respect to the Term Loan First Lien Collateral
without any consultation with or the consent of the ABL Collateral Agent or any
ABL Secured Party; provided, however, that the Lien securing the ABL Obligations
shall remain on the proceeds (other than those properly applied to the Term Loan
Obligations) of such Term Loan First Lien Collateral released or disposed of
subject to the relative priorities described in Article II. In exercising rights
and remedies with respect to the Term Loan First Lien Collateral, the Term Loan
Collateral Agent and the Term Loan Secured Parties may enforce the provisions of
the applicable Term Loan Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of the Term Loan First Lien Collateral upon
foreclosure, to incur reasonable expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under the Bankruptcy Laws of any
applicable jurisdiction.
(c)    Notwithstanding the foregoing, the ABL Collateral Agent and any ABL
Secured Party may:
(1)    file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against the Company or any other Obligor;
(2)    take any action (not adverse to the priority status of the Liens of the
Term Loan Collateral Agent or the Term Loan Secured Parties on the Term Loan
First Lien Collateral, or the rights of the Term Loan Collateral Agent or any
Term Loan Secured Party to exercise remedies in respect thereof) in order to
create, perfect, preserve or protect (but not enforce) its Lien on any of the
Term Loan First Lien Collateral;
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Secured Parties, including any claims secured by the Term Loan First Lien
Collateral, if any, in each case, in accordance with terms of this Agreement;
(4)    file any pleadings, objections, motions or agreements which assert rights
or interests that are available to unsecured creditors of the Obligors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;
(5)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations and the
Collateral;
(6)    exercise any of its rights or remedies with respect to any of the Term
Loan First Lien Collateral after the termination of the ABL Standstill Period,
to the extent permitted by Section 3.2(a)(1);
(7)    make a cash bid on all or any portion of the Term Loan First Lien
Collateral in any foreclosure proceeding or action;


15



--------------------------------------------------------------------------------





(8)    credit bid on all or any portion of the ABL First Lien Collateral or the
Term Loan First Lien Collateral, provided that any obligations secured by prior
Liens thereon are discharged prior to or in connection with any such credit bid;
(9)    join in any judicial proceedings commenced by the Term Loan Collateral
Agent to enforce Liens on the Term Loan First Lien Collateral, provided,
however, that they may not interfere with the enforcement actions of the Term
Loan Collateral Agent; and
(10)    engage consultants, valuation firms, investment bankers, and perform or
engage third parties to perform audits, examinations, and appraisals of the ABL
First Lien Collateral or the Term Loan First Lien Collateral for the sole
purpose of valuing such collateral and not for the purpose of marketing or
conducting a disposition of such collateral;
provided, however, that the ABL Collateral Agent and the other ABL Secured
Parties shall not take any of the foregoing actions if they would interfere in
any material respect with the enforcement by the Term Loan Collateral Agent
acting on behalf of the Term Loan Secured Parties on the Term Loan First Lien
Collateral.
The ABL Collateral Agent, on behalf of itself and the ABL Secured Parties,
agrees that it will not take or receive any Term Loan First Lien Collateral or
any proceeds of such Term Loan First Lien Collateral in connection with the
exercise of any right or remedy (including set-off and recoupment) with respect
to any such Term Loan First Lien Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of Term Loan Obligations has occurred, except as
expressly provided in Sections 3.2(a), 6.3(c)(2) and this Section 3.2(c), the
sole right of the ABL Collateral Agent or any ABL Secured Party with respect to
the Term Loan First Lien Collateral is to hold a Lien (if any) on such Term Loan
First Lien Collateral pursuant to the applicable ABL Loan Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Term Loan Obligations has occurred.
(d)    Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(2):
(1)    the ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, agrees that the ABL Collateral Agent and the ABL Secured Parties will
not take any action that would hinder any exercise of remedies under the Term
Loan Documents or that is otherwise prohibited hereunder, including any sale,
lease, exchange, transfer or other disposition of the Term Loan First Lien
Collateral, whether by foreclosure or otherwise;
(2)    the ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, hereby waives any and all rights it or the ABL Secured Parties may have
as a junior lien creditor or otherwise to object to the manner in which the Term
Loan Collateral Agent or any Term Loan Secured Party seeks to enforce or collect
the Term Loan Obligations or the Liens on the Term Loan First Lien Collateral
securing the Term Loan Obligations granted in any of the Term Loan Documents or
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the Term Loan Collateral Agent or Term Loan
Secured Parties is adverse to the interest of the ABL Secured Parties; and
(3)    the ABL Collateral Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any ABL Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Term Loan Collateral Agent or any Term Loan Secured Party with respect to the
enforcement of its Liens on the Term Loan First Lien Collateral as set forth in
this Agreement and the Term Loan Documents.


16



--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary contained in this Agreement, the
ABL Collateral Agent and the ABL Secured Parties may exercise rights and
remedies as unsecured creditors against the Company or any other Obligor that
has guaranteed or granted Liens to secure the ABL Obligations and the ABL
Collateral Agent may exercise rights and remedies with respect to the ABL First
Lien Collateral in accordance with the terms of the ABL Loan Documents and
applicable law; provided, however, that in the event that the ABL Collateral
Agent or any ABL Secured Party becomes a judgment Lien creditor in respect of
Term Loan First Lien Collateral as a result of its enforcement of its rights as
an unsecured creditor with respect to the ABL Obligations, such judgment Lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the Term Loan Obligations) as the other Liens securing the ABL
Obligations are subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the ABL
Collateral Agent or any ABL Secured Party of the required payments of interest,
principal and other amounts owed in respect of its ABL Obligations, so long as
such receipt is not the direct or indirect result of the exercise by the ABL
Collateral Agent or such ABL Secured Party of rights or remedies as a secured
creditor in respect of the Term Loan First Lien Collateral (including set-off or
recoupment) or enforcement in contravention of this Agreement of any Lien held
by any of them. Nothing in this Agreement shall be construed to impair or
otherwise adversely affect any rights or remedies the Term Loan Collateral Agent
or the Term Loan Secured Parties may have against the Obligors under the Term
Loan Documents.
3.3    Exercise of Remedies – Collateral Access Rights.
(a)    The ABL Collateral Agent agrees not to commence Enforcement until an
Enforcement Notice has been given to the Term Loan Collateral Agent. Subject to
the provisions of Section 3.1, the Term Loan Collateral Agent may, to the extent
permitted by applicable law, join in any judicial proceedings commenced by the
ABL Collateral Agent to enforce Liens on the ABL First Lien Collateral; provided
that neither the Term Loan Collateral Agent nor the Term Loan Secured Parties
shall interfere with the Enforcement actions of the ABL Collateral Agent with
respect to the ABL First Lien Collateral.
(b)    If the Term Loan Collateral Agent or any of its agents or
representatives, or any third party pursuant to any Enforcement undertaken by
the Term Loan Collateral Agent or receiver, shall obtain possession or physical
control of any item of Term Loan First Lien Collateral (including any contracts,
documents, books, records and other information with respect to any Term Loan
Mortgaged Real Property), the Term Loan Collateral Agent shall promptly notify
in writing the ABL Collateral Agent of that fact and the ABL Collateral Agent
shall, within ten (10) Business Days thereafter, notify in writing the Term Loan
Collateral Agent or, if applicable, any such third party (at such address to be
provided by the Term Loan Collateral Agent, as applicable, in connection with
the applicable Enforcement), as to whether the ABL Collateral Agent desires to
exercise access rights under this Agreement for any purpose permitted under the
ABL Loan Documents (including enforcement of rights and remedies), at which time
the parties shall confer in good faith to coordinate with respect to the ABL
Collateral Agent’s exercise of such access rights.
(c)    The Term Loan Collateral Agent agrees not to commence Enforcement until
an Enforcement Notice has been given to the ABL Collateral Agent by the Term
Loan Collateral Agent. Subject to the provisions of Section 3.2, the ABL
Collateral Agent may, to the extent permitted by applicable law, join in any
judicial proceedings commenced by the Term Loan Collateral Agent to enforce
Liens on the Term Loan First Lien Collateral, provided that neither the ABL
Collateral Agent nor the ABL Secured Parties shall interfere with the
Enforcement actions of the Term Loan Collateral Agent with respect to the Term
Loan First Lien Collateral.


17



--------------------------------------------------------------------------------





(d)    If the ABL Collateral Agent or any of its agents or representatives, or
any third party pursuant to any Enforcement undertaken by the ABL Collateral
Agent or receiver, shall obtain possession or physical control of any item of
ABL First Lien Collateral (including any contracts, documents, books, records
and other information with respect to the ABL First Lien Collateral or the Term
Loan First Lien Collateral), the ABL Collateral Agent shall promptly notify in
writing the Term Loan Collateral Agent of that fact and the Term Loan Collateral
Agent shall, within ten (10) Business Days thereafter, notify in writing the ABL
Collateral Agent or, if applicable, any such third party (at such address to be
provided by the ABL Collateral Agent in connection with the applicable
Enforcement), as to whether the Term Loan Collateral Agent desires to exercise
access rights under this Agreement for any purpose permitted under the Term Loan
Documents (including enforcement of rights and remedies), at which time the
parties shall confer in good faith to coordinate with respect to the Term Loan
Collateral Agent’s exercise of such access rights.
(e)    Upon delivery of notice to the Term Loan Collateral Agent as provided in
Section 3.3(b), the ABL Access Period shall commence for the subject parcel of
Term Loan Mortgaged Real Property. During the ABL Access Period, the ABL
Collateral Agent and its agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent-free right to use the
applicable Term Loan Mortgaged Real Property for the purpose of arranging for
and effecting the sale or disposition of ABL First Lien Collateral and,
following the Discharge of Term Loan Obligations, all of the Collateral at that
location, it being understood that the ABL Secured Parties shall not have a
right to mine or extract any minerals located at any Term Loan Mortgaged Real
Property until after the Discharge of Term Loan Obligations. During any such ABL
Access Period, the ABL Collateral Agent and its representatives (and persons
employed on their behalf), may continue to operate, service, maintain, process
and sell the ABL First Lien Collateral, as well as to engage in bulk sales of
ABL First Lien Collateral. The ABL Collateral Agent shall (i) take proper care
of any Term Loan Mortgaged Real Property that is used by it during the ABL
Access Period, (ii) promptly repair and replace any damage (ordinary
wear-and-tear excepted) caused by it or its agents, representatives or
designees, (iii) comply with all applicable laws in connection with its use or
occupancy of the Term Loan Mortgaged Real Property and (iv) leave such Term Loan
Mortgaged Real Property in substantially the same condition as it was at the
commencement of the ABL Access Period. The Term Loan Collateral Agent shall not
bear any expense for any of the actions in the preceding sentence. The ABL
Collateral Agent and the Term Loan Collateral Agent shall cooperate and use
reasonable efforts to ensure that their activities during the ABL Access Period
as described above do not interfere materially with the activities of the other
as described above, including the right of Term Loan Collateral Agent or any
Term Loan Secured Parties to commence foreclosure of the Term Loan Mortgaged
Real Property or to show the Term Loan First Lien Collateral and any Term Loan
Mortgaged Real Property to prospective purchasers and to ready the Term Loan
First Lien Collateral and any Term Loan Mortgaged Real Property for sale. Access
rights may apply to differing parcels of Term Loan Mortgaged Real Property at
differing times (i.e. the Term Loan Collateral Agent may obtain possession of
one property at a different time than it obtains possession of other
properties), in which case, a differing ABL Access Period may apply to each such
property. If the Term Loan Collateral Agent forecloses or otherwise sells any of
such Term Loan Mortgaged Real Property, the Term Loan Collateral Agent will
notify the buyer thereof of the existence of this Agreement and obtain a written
acknowledgement from such buyer, in form and substance satisfactory to the ABL
Collateral Agent, that the buyer is acquiring such Term Loan Mortgaged Real
Property subject to the access rights of the ABL Collateral Agent under this
Section 3.3.
(f)    Reserved.
3.4    Exercise of Remedies – Intellectual Property Rights/Access to
Information.
(a)    The Term Loan Collateral Agent hereby grants (to the full extent of its
rights and interests) to the ABL Collateral Agent and its agents,
representatives and designees without any representation, warranty or obligation
whatsoever (1) an irrevocable, non-exclusive royalty-free, rent-free license and
lease to use all of the Term Loan First Lien Collateral, including any computer
or other data processing equipment and intellectual property, to collect all
Accounts or amounts owing under Instruments or Chattel Paper (in each case, to
the extent included in the ABL First Lien Collateral), to copy, use or preserve
any and all information relating to any of the ABL First Lien Collateral and (2)
an irrevocable, non-exclusive royalty-free license (which will be binding on any
successor or assignee of the intellectual property) to use any and all
intellectual property at any time in connection with its Enforcement; provided,
however, the royalty-free, rent-free licenses and leases granted above shall
expire immediately upon the end of the applicable ABL Access Period.


18



--------------------------------------------------------------------------------





(b)    The ABL Collateral Agent hereby grants (to the full extent of its rights
and interests) to the Term Loan Collateral Agent and its agents, representatives
and designees without any representation, warranty or obligation whatsoever (1)
an irrevocable, non-exclusive royalty-free, rent-free license and lease to use
all of the ABL First Lien Collateral, including any computer or other data
processing equipment and intellectual property, to collect all Accounts or
amounts owing under Instruments or Chattel Paper (in each case, to the extent
included in the Term Loan First Lien Collateral), to copy, use or preserve any
and all information relating to any of the Term Loan First Lien Collateral and
(2) an irrevocable, non-exclusive royalty-free license (which will be binding on
any successor or assignee of the intellectual property) to use any and all
intellectual property at any time in connection with its Enforcement.
(c)    If any Agent takes actual possession of any documentation of an Obligor
relating to any Collateral (whether such documentation is in the form of a
writing or is stored in any data equipment or data record in the physical
possession of such Agent), then upon request of the other Agent and reasonable
advance written notice, such Agent will permit the other Agent and its agents,
representatives and designees to inspect and copy such documentation.
3.5    Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.
(a)    The Term Loan Collateral Agent, for itself and/or on behalf of the Term
Loan Secured Parties, acknowledges and agrees that, to the extent the Term Loan
Collateral Agent or any Term Loan Secured Party exercises its rights of setoff
against any Obligor’s Deposit Accounts or Securities Accounts (excluding the
Term Loan First Lien Account), the amount of such setoff shall be deemed to be
ABL First Lien Collateral (except to the extent constituting Term Loan First
Lien Collateral Deposits (as defined below)) to be held and distributed pursuant
to Section 4.2; provided, however, that the foregoing shall not apply to any
setoff by the Term Loan Collateral Agent or any Term Loan Secured Party against
any Term Loan First Lien Collateral (including the Term Loan First Lien Account)
to the extent applied to payment of the Term Loan Obligations.
(b)    The Term Loan Collateral Agent, for itself and/or on behalf of the Term
Loan Secured Parties, agrees that prior to an issuance of an Enforcement Notice
(unless an Insolvency Proceeding has been commenced by or against any Obligor)
all funds deposited in any Obligor’s Deposit Accounts or Securities Accounts
(excluding the Term Loan First Lien Account) and then applied to the ABL
Obligations shall be treated as ABL First Lien Collateral and, any claim that
payments made to the ABL Collateral Agent through the Deposit Accounts or
Securities Accounts (excluding the Term Loan First Lien Account) are proceeds of
or otherwise constitute Term Loan First Lien Collateral, are waived.
(c)    The ABL Collateral Agent, the ABL Secured Parties, the Term Loan
Collateral Agent and the Term Loan Secured Parties, each agrees that, prior to
the earlier of (i) an issuance of an Enforcement Notice and (ii) an Insolvency
Proceeding being commenced by or against any Obligor), any proceeds of
Collateral, whether or not deposited under Account Agreements, which are used by
any Obligor to acquire other property which is Collateral shall not (as among
the ABL Collateral Agent, the ABL Secured Parties, the Term Loan Collateral
Agent and the Term Loan Secured Parties) be treated as proceeds of Collateral
for purposes of determining the relative priorities in the Collateral which was
so acquired.
(d)    Subject to Section 4.2, the Term Loan Collateral Agent agrees that prior
to the commencement of Enforcement by the ABL Collateral Agent, all funds
deposited in a Deposit Account or Securities Account (excluding, for the
avoidance of doubt, any Term Loan First Lien Account) shall be treated as ABL
First Lien Collateral, unless, prior to the application of such funds to the ABL
Obligations, the ABL Collateral Agent has actual knowledge to the contrary or
the Term Loan Collateral Agent has in good faith delivered a written notice to
the ABL Collateral Agent notifying the ABL Collateral Agent that Proceeds
consisting of Term Loan First Lien Collateral have been (or are to be) deposited
in any such Deposit Account or Securities Account (all such deposits being “Term
Loan First Lien Collateral Deposits”) and identifying the amount of such
Proceeds. It is understood and agreed that after the commencement of Enforcement
by the ABL Collateral Agent, all such Proceeds of Term Loan First Lien
Collateral shall be held and distributed in accordance with Sections 4.1 and
4.2. Each Obligor and the Term Loan Collateral Agent, for itself and on behalf
of the Term Loan Secured Parties, agrees that only Term Loan First Lien
Collateral or Proceeds of the Term Loan First Lien Collateral shall be deposited
in the Term Loan First Lien Account, and each Obligor further


19



--------------------------------------------------------------------------------





agrees that, except as otherwise permitted by the Term Loan Documents, it shall
deposit (or cause to be deposited) all proceeds of Term Loan First Lien
Collateral only into a Term Loan First Lien Account.
(e)    The ABL Collateral Agent, for itself and/or on behalf of the ABL Secured
Parties, acknowledges and agrees that, to the extent the ABL Collateral Agent or
any ABL Secured Party exercises its rights of setoff against any Obligor’s
Deposit Account or Securities Account that is the Term Loan First Lien Account,
the amount of such setoff shall be deemed to be Term Loan First Lien Collateral
to be held and distributed pursuant to Section 4.2.
IV.    PAYMENTS.
4.1    Application of Proceeds.
(a)    So long as the Discharge of ABL Obligations has not occurred, whether or
not any Insolvency Proceeding has been commenced by or against the Company or
any other Obligor, all ABL First Lien Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such ABL
First Lien Collateral upon the exercise of remedies by the ABL Collateral Agent
or ABL Secured Parties, shall be applied:
(1)    first, to the payment of reasonable costs and expenses incurred by the
ABL Collateral Agent and the ABL Secured Parties in connection with such
exercise of remedies;
(2)    second, to the payment of the ABL Priority Obligations in accordance with
the ABL Loan Documents until the Discharge of ABL Obligations (other than the
ABL Excess Obligations) shall have occurred;
(3)    third, to the payment of the Term Loan Priority Obligations in accordance
with the Term Loan Documents until the Discharge of Term Loan Obligations (other
than the Term Loan Excess Obligations) shall have occurred;
(4)    fourth, to the payment of the ABL Excess Obligations in accordance with
the ABL Loan Documents until the Discharge of ABL Obligations shall have
occurred;
(5)    fifth, to the payment of Term Loan Excess Obligations in accordance with
the Term Loan Documents until the Discharge of Term Loan Obligations shall have
occurred; and
(6)    sixth, the balance, if any, to the Obligors or as a court of competent
jurisdiction may direct.
(b)     So long as the Discharge of Term Loan Obligations has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against the
Company or any other Obligor, all Term Loan First Lien Collateral or Proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Term Loan First Lien Collateral upon the exercise of
remedies by the Term Loan Collateral Agent or Term Loan Secured Parties, shall
be applied:
(1)    first, to the payment of reasonable costs and expenses incurred by the
Term Loan Collateral Agent and the Term Loan Secured Parties in connection with
such exercise of remedies;
(2)    second, to the payment of the Term Loan Priority Obligations in
accordance with the Term Loan Documents until the Discharge of Term Loan
Obligations (other than the Term Loan Excess Obligations) shall have occurred;
(3)    third, to the payment of the ABL Priority Obligations in accordance with
the ABL Loan Documents until the Discharge of ABL Obligations (other than the
ABL Excess Obligations) shall have occurred;


20



--------------------------------------------------------------------------------





(4)    fourth, to the payment of the Term Loan Excess Obligations in accordance
with the Term Loan Documents until the Discharge of Term Loan Obligations shall
have occurred;
(5)    fifth, to the payment of ABL Excess Obligations in accordance with the
ABL Loan Documents until the Discharge of ABL Obligations shall have occurred;
and
(6)    sixth, the balance, if any, to the Obligors or as a court of competent
jurisdiction may direct.
4.2    Payments Over in Violation of Agreement. Unless and until both the
Discharge of ABL Obligations and the Discharge of Term Loan Obligations have
occurred, whether or not any Insolvency Proceeding has been commenced by or
against the Company or any other Obligor, any Collateral or Proceeds thereof
(including assets or Proceeds subject to Liens referred to in the final sentence
of Section 2.3) received by the ABL Collateral Agent, any ABL Secured Party, the
Term Loan Collateral Agent or any Term Loan Secured Party in connection with the
exercise of any right or remedy (including set-off or recoupment) relating to
the Collateral in contravention of this Agreement shall be segregated and held
in trust and forthwith paid over to the ABL Collateral Agent or Term Loan
Collateral Agent, as appropriate, in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Term Loan Collateral Agent and ABL Collateral Agent are each hereby
authorized to make any such endorsements as agent for the other Person. This
authorization is coupled with an interest and is irrevocable until both the
Discharge of ABL Obligations and Discharge of Term Loan Obligations have
occurred.
4.3    Application of Payments. Subject to the other terms of this Agreement,
(a) all payments received by the ABL Collateral Agent or the ABL Secured Parties
may be applied, reversed and reapplied, in whole or in part, to the ABL
Obligations to the extent provided for in the ABL Loan Documents; and (b) all
payments received by the Term Loan Collateral Agent or the Term Loan Secured
Parties may be applied, reversed and reapplied, in whole or in part, to the Term
Loan Obligations to the extent provided for in the Term Loan Documents.
V.    OTHER AGREEMENTS.
5.1    Releases.
(a)    (i)    If in connection with the exercise of the ABL Collateral Agent’s
remedies in respect of any ABL First Lien Collateral as provided for in Section
3.1, the ABL Collateral Agent, for itself or on behalf of any of the ABL Secured
Parties, releases its Liens on any part of the ABL First Lien Collateral, then
the Liens, if any, of the Term Loan Collateral Agent and the Term Loan Secured
Parties, on the ABL First Lien Collateral sold or disposed of in connection with
such exercise, shall be automatically, unconditionally and simultaneously
released. The Term Loan Collateral Agent, for itself and/or on behalf of any
such Persons, promptly shall execute and deliver to the ABL Collateral Agent or
the applicable Obligor such termination statements, releases and other documents
as the ABL Collateral Agent or such Obligor may request to effectively confirm
such release; provided that no release of the Liens of the Term Loan Collateral
Agent with respect to any ABL First Lien Collateral will be deemed to have
occurred (a) upon a Discharge of ABL Obligations (other than a Discharge of ABL
Obligations occurring as a result of the application of the Proceeds of a
Disposition of such ABL First Lien Collateral to the ABL Obligations) or (b) in
a Refinancing of ABL Obligations with secured indebtedness that is incurred
contemporaneously with or promptly after the discharge of such pre-existing ABL
Obligations and that constitutes ABL Obligations.


21



--------------------------------------------------------------------------------





(ii)    If in connection with the exercise by the Term Loan Collateral Agent of
remedies in respect of any Term Loan First Lien Collateral as provided for in
Section 3.2, the Term Loan Collateral Agent, for itself and/or on behalf of any
of the Term Loan Secured Parties, releases its Liens on any part of the Term
Loan First Lien Collateral, then the Liens, if any, of the ABL Collateral Agent,
for itself or for the benefit of the ABL Secured Parties, on the Term Loan First
Lien Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. The ABL Collateral
Agent, for itself and/or on behalf of any such ABL Secured Party shall each
promptly execute and deliver to the Term Loan Collateral Agent or the applicable
Obligor such termination statements, releases and other documents as the Term
Loan Collateral Agent or such Obligor may request to effectively confirm such
release; provided that no release of the Liens of the ABL Collateral Agent with
respect to any Term Loan First Lien Collateral will be deemed to have occurred
(a) upon a Discharge of Term Loan Obligations (other than a Discharge of Term
Loan Obligations occurring as a result of the application of the Proceeds of a
Disposition of such Term Loan First Lien Collateral to the Term Loan
Obligations) or (b) in a Refinancing of Term Loan Obligations with secured
indebtedness that is incurred contemporaneously with or promptly after the
discharge of such pre-existing Term Loan Obligations and that constitutes Term
Loan Obligations.
(b)    If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the ABL Loan Documents and the Term Loan Documents (including
voluntary Dispositions of Collateral by the respective Obligors after (x) in the
case of clause (i) below, an ABL Default and at the direction of the ABL
Collateral Agent, and (y) in the case of clause (ii) below, a Term Loan Default
and at the direction of the Term Loan Collateral Agent), (i) the ABL Collateral
Agent, for itself and/or on behalf of any of the ABL Secured Parties, releases
its Liens on any part of the ABL First Lien Collateral, other than (A) in
connection with the Discharge of ABL Obligations (except for a Discharge of ABL
Obligations occurring as a result of the application of the Proceeds of the
Disposition of such ABL First Lien Collateral to the ABL Obligations), (B) in
connection with a Refinancing of ABL Obligations with secured indebtedness that
is incurred contemporaneously with or promptly after the discharge of such
pre-existing ABL Obligations and that constitutes ABL Obligations or (C) after
the occurrence and during the continuance of a Term Loan Default, then the
Liens, if any, of the Term Loan Collateral Agent, for itself and/or for the
benefit of the Term Loan Secured Parties, on such ABL First Lien Collateral
shall be automatically, unconditionally and simultaneously released, and (ii)
the Term Loan Collateral Agent, for itself and/or on behalf of the Term Loan
Secured Parties, releases its Liens on any part of the Term Loan First Lien
Collateral, other than (A) in connection with the Discharge of Term Loan
Obligations (except for a Discharge of Term Loan Obligations occurring as a
result of the application of the Proceeds of the Disposition of such Term Loan
First Lien Collateral to the Term Loan Obligations), (B) in connection with a
Refinancing of Term Loan Obligations with secured indebtedness that is incurred
contemporaneously with or promptly after the discharge of such pre-existing Term
Loan Obligations and that constitutes Term Loan Obligations or (C) after the
occurrence and during the continuance of a ABL Default, then the Liens, if any,
of the ABL Collateral Agent, for itself and/or for the benefit of the ABL
Secured Parties, on such Term Loan First Lien Collateral shall be automatically,
unconditionally and simultaneously released. The ABL Collateral Agent or Term
Loan Collateral Agent, each for itself and/or on behalf of any such ABL Secured
Parties or Term Loan Secured Parties, as the case may be, promptly shall execute
and deliver to the Term Loan Collateral Agent, ABL Collateral Agent or such
Obligor such termination statements, releases and other documents as the Term
Loan Collateral Agent, ABL Collateral Agent or such Obligor may request to
effectively confirm such release.
(c)    Until the Discharge of ABL Obligations shall occur, the Term Loan
Collateral Agent, for itself and/or on behalf of the Term Loan Secured Parties,
hereby irrevocably constitutes and appoints the ABL Collateral Agent and any of
its officers or agents, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Term Loan Collateral Agent or such Term Loan Secured Party, whether
in the ABL Collateral Agent’s name or, at the option of the ABL Collateral
Agent, in the Term Loan Collateral Agent’s or any Term Loan Secured Party’s own
name, from time to time in the ABL Collateral Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. The foregoing
authorization is coupled with an interest and is irrevocable until the Discharge
of ABL Obligations.


22



--------------------------------------------------------------------------------





(d)    Until the Discharge of Term Loan Obligations shall occur, the ABL
Collateral Agent, for itself and/or on behalf of the ABL Secured Parties hereby
irrevocably constitutes and appoints the Term Loan Collateral Agent and any of
its officers or agents, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of ABL Collateral Agent or such ABL Secured Party, whether in the Term
Loan Collateral Agent’s name or, at the option of the Term Loan Collateral
Agent, in the ABL Collateral Agent’s or any ABL Secured Party’s own name, from
time to time in the Term Loan Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. The foregoing
authorization is coupled with an interest and is irrevocable until the Discharge
of Term Loan Obligations.
(e)    Reserved.
5.2    Insurance.
(a)    Unless and until the Discharge of ABL Obligations has occurred, subject
to the terms of, and the rights of the Obligors under, the ABL Loan Documents,
(i) the ABL Collateral Agent and the ABL Secured Parties shall have the sole and
exclusive right, in consultation with and subject to the consent of the Company
(unless an ABL Default shall have occurred and be continuing and except as
otherwise provided in the ABL Loan Documents), to adjust settlement for any
insurance policy covering the ABL First Lien Collateral or the Liens with
respect thereto in the event of any loss thereunder or with respect thereto and,
in consultation with and subject to the consent of the Company (unless an ABL
Default shall have occurred and be continuing and except as otherwise provided
in the ABL Loan Documents), to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the ABL First
Lien Collateral; (ii) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
ABL First Lien Collateral and to the extent required by the ABL Loan Documents
shall be paid to the ABL Collateral Agent for the benefit of the ABL Secured
Parties pursuant to the terms of the ABL Loan Documents (including, for purposes
of cash collateralization of letters of credit) and after the Discharge of ABL
Obligations, and subject to the terms of, and the rights of the Obligors under
the Term Loan Documents, to the Term Loan Collateral Agent for the benefit of
the Term Loan Secured Parties to the extent required under the Term Loan
Documents and then, after the Discharge of Term Loan Obligations, to the owner
of the subject property, such other Person as may be entitled thereto or as a
court of competent jurisdiction may otherwise direct, and (iii) if the Term Loan
Collateral Agent or any Term Loan Secured Party shall, at any time, receive any
Proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such Proceeds over to the ABL Collateral Agent in accordance with
the terms of Section 4.2.


23



--------------------------------------------------------------------------------





(b)    Unless and until the Discharge of Term Loan Obligations has occurred,
subject to the terms of, and the rights of the Obligors under the Term Loan
Documents, (i) the Term Loan Collateral Agent and the Term Loan Secured Parties
shall have the sole and exclusive right, in consultation with and subject to the
consent of the Company (unless a Term Loan Default shall have occurred and be
continuing and except as otherwise provided in the Term Loan Documents), to
adjust settlement for any insurance policy covering the Term Loan First Lien
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and, in consultation with and subject to the consent of
the Company (unless a Term Loan Default shall have occurred and be continuing
and except as otherwise provided in the Term Loan Documents), to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Term Loan First Lien Collateral; (ii) all proceeds
of any such policy and any such award (or any payments with respect to a deed in
lieu of condemnation) if in respect of the Term Loan First Lien Collateral and
to the extent required by the Term Loan Documents shall be paid to the Term Loan
Collateral Agent for the benefit of the Term Loan Secured Parties pursuant to
the terms of the Term Loan Documents and after the Discharge of Term Loan
Obligations, and subject to the terms of, and the rights of the Obligors under,
the ABL Collateral Documents to the ABL Collateral Agent for the benefit of the
ABL Secured Parties to the extent required under such ABL Collateral Documents
and then, after the Discharge of ABL Obligations, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if the ABL Collateral
Agent or any ABL Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Term Loan Collateral Agent in accordance with the terms of Section
4.2.
(c)    To effectuate the foregoing, the ABL Collateral Agent and the Term Loan
Collateral Agent shall each receive separate lender’s loss payable and
additional insured endorsements naming themselves as loss payee and additional
insured, as their interests may appear, with respect to policies which insure
Collateral hereunder. To the extent any proceeds are received for any liability
or indemnification and those proceeds are not compensation for a casualty loss
with respect to any Term Loan First Lien Collateral, the proceeds will be
applied (y) first, as required or permitted by the ABL Loan Documents and (z)
second, as required or permitted by the Term Loan Documents. If any insurance
claim includes both ABL First Lien Collateral and Term Loan First Lien
Collateral, the ABL Collateral Agent and the Term Loan Collateral Agent will not
settle such claim separately with the insurer with respect to ABL First Lien
Collateral and Term Loan First Lien Collateral, and if the ABL Collateral Agent
and the Term Loan Collateral Agent are unable after negotiating in good faith to
agree on the settlement for such claim, either the Term Loan Collateral Agent or
the ABL Collateral Agent may apply to a court of competent jurisdiction to make
a determination as to the settlement of such claim, and the court’s
determination shall be binding. All proceeds of such insurance shall be remitted
to the ABL Collateral Agent or the Term Loan Collateral Agent, as the case may
be, and each of the Term Loan Collateral Agent and ABL Collateral Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.2.
5.3    Amendments to ABL Loan Documents and Term Loan Documents; Refinancing;
Legending Provisions.
(a)    (i) The ABL Loan Documents may be amended, supplemented or otherwise
modified in accordance with their terms or refinanced in accordance with
Section 5.5 (except to the extent a consent is required to permit the
Refinancing transaction under any ABL Document or any Term Loan Document), in
each case, without notice to or consent of the Term Loan Collateral Agent all
without affecting the provisions of this Agreement; provided; however, that such
amendment, supplement or modification and the terms of any refinancing shall not
(unless consented to by the Term Loan Collateral Agent):
(1)    contravene any provision of this Agreement;
(2)    increase the sum of (A) the then outstanding aggregate principal amount
of loans and unfunded commitments under the ABL Agreement and (B) the aggregate
face amount of any letters of credit issued under the ABL Agreement and not
reimbursed to an amount in excess of the ABL Cap Amount;


24



--------------------------------------------------------------------------------





(3)    modify (or have the effect of a modification of) the mandatory prepayment
provisions of the ABL Agreement in a manner adverse in any material respect to
the Term Loan Secured Parties; provided, that this clause (3) shall not prohibit
any such modification requiring that proceeds of ABL First Lien Collateral be
applied to repayment of the ABL Obligations; or
(4)    modify the definition of “Term” set forth in the ABL Agreement in a
manner that would shorten the term or stated date of maturity of the ABL
Obligations as in effect on the date hereof.
(ii)    The Term Loan Documents may be amended, supplemented or otherwise
modified in accordance with their terms or refinanced in accordance with Section
5.5 (except to the extent a consent is required to permit the Refinancing
transaction under any ABL Document or any Term Loan Document), in each case,
without notice to or consent of the ABL Collateral Agent all without affecting
the provisions of this Agreement; provided; however, that such amendment,
supplement or modification and the terms of any refinancing shall not (unless
consented to by the ABL Collateral Agent):
(1)    contravene any provision of this Agreement;
(2)    increase the then outstanding aggregate principal amount of loans under
the Term Loan Agreement to an amount in excess of the Term Loan Cap Amount;
(3)    modify (or have the effect of a modification of) the mandatory prepayment
provisions of the Term Loan Agreement in a manner adverse in any material
respect to the ABL Secured Parties; provided, that this clause (3) shall not
prohibit any such modification requiring that proceeds of Term Loan First Lien
Collateral be applied to repayment of the Term Loan Obligations; or
(4)    modify the definition of “Maturity Date” set forth in the Term Loan
Agreement in a manner that would shorten the term or stated date of maturity of
the Term Loan Obligations as in effect on the date hereof.
provided, however, that in the case of both Sections 5.3(a)(i) and (ii), the
holders of such Refinancing debt, either directly or through an agent or
representative, bind themselves in an Intercreditor Agreement Joinder or other
writing, reasonably acceptable to the Term Loan Collateral Agent and the ABL
Collateral Agent and addressed to the Term Loan Collateral Agent and the Term
Loan Secured Parties or the ABL Collateral Agent and the ABL Secured Parties, as
the case may be, to the terms of this Agreement and any such amendment,
supplement, modification or Refinancing shall be substantially in accordance
with the provisions of both the ABL Loan Documents and the Term Loan Documents.


25



--------------------------------------------------------------------------------





(b)    The Company agrees that each ABL Collateral Document and each Term Loan
Collateral Document granting a security interest in any Collateral to (i) the
Term Loan Collateral Agent or the Term Loan Secured Parties to secure the Term
Loan Obligations or (ii) the ABL Collateral Agent or the ABL Secured Parties to
secure the ABL Obligations, shall include the following language (or language to
similar effect approved by both the Term Loan Collateral Agent and the ABL
Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [ABL Collateral Agent, Term Loan Collateral Agent or other
Person, as applicable] pursuant to this Agreement and the exercise of any right
or remedy by the [ABL Collateral Agent, Term Loan Collateral Agent or other
Person, as applicable] hereunder are subject to the provisions of the
Intercreditor Agreement, dated as of July ___, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among New Enterprise Stone & Lime Co., Inc., Cortland Capital
Market Services, LLC as Term Loan Collateral Agent, PNC Bank, National
Association, as ABL Collateral Agent, and certain other persons which may be or
become parties thereto or become bound thereto from time to time. In the event
of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”
(c)    The ABL Collateral Agent and the Term Loan Collateral Agent shall each
use its best efforts to notify the other parties of any written amendment or
modification to any ABL Loan Document or any Term Loan Document, as applicable,
but the failure to do so shall not create a cause of action against the party
failing to give such notice or create any claim or right on behalf of any third
party or impact the effectiveness of any such amendment or modification. In
connection with amendments or modifications permitted by Section 5.3, the ABL
Collateral Agent and the Term Loan Collateral Agent, as applicable shall, upon
request of the other party, provide copies of all such modifications or
amendments and copies of all other relevant documentation to the other Persons.
5.4    Bailees for Perfection.
(a)    The ABL Collateral Agent and the Term Loan Collateral Agent, as the case
may be, each agree to hold that part of the Collateral (other than the Term Loan
Exclusive Real Property) that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the ABL
Secured Parties and Term Loan Secured Parties, as the case may be, and as bailee
for the ABL Collateral Agent or the Term Loan Collateral Agent, as the case may
be (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC),
solely for the purpose of perfecting the security interest granted under the ABL
Loan Documents and the Term Loan Documents, as applicable, subject to the terms
and conditions of this Section 5.4. Solely with respect to any Deposit Accounts
under the control (within the meaning of Section 9-104 of the UCC) of the ABL
Collateral Agent, the ABL Collateral Agent agrees to also hold control over such
Deposit Accounts as gratuitous agent for the Term Loan Collateral Agent, subject
to the terms and conditions of this Section 5.4. Solely with respect to any
Deposit Accounts under the control (within the meaning of Section 9-104 of the
UCC) of the Term Loan Collateral Agent, the Term Loan Collateral Agent agrees to
also hold control over such Deposit Accounts as gratuitous agent for the ABL
Collateral Agent, subject to the terms and conditions of this Section 5.4.
Notwithstanding anything to the contrary set forth herein or in any Term Loan
Document or ABL Loan Document, to the extent that (i) prior to the Discharge of
ABL Obligations, any Obligor is required to deliver to the Term Loan Collateral
Agent any Collateral that constitutes ABL First Lien Collateral for purposes of
possession and control and is unable to do so as a result of having previously
delivered such Collateral to the ABL Collateral Agent in accordance with the
terms of the ABL Loan Documents, such Obligor’s obligations with respect to such
delivery shall be deemed satisfied by the delivery to the ABL Collateral Agent,
acting as a gratuitous bailee of the Term Loan Collateral Agent, and (ii) prior
to the Discharge of Term Loan Obligations, any Obligor is required to deliver to
the ABL Collateral Agent any Collateral that constitutes Term Loan First Lien
Collateral for purposes of possession and control and is unable to do so as a
result of having previously delivered such Collateral to the Term Loan
Collateral Agent in accordance with the terms of the Term Loan Documents, such
Obligor’s obligations with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent, acting as a gratuitous bailee of
the ABL Collateral Agent.


26



--------------------------------------------------------------------------------





(b)    No Person shall have any obligation whatsoever to any other Person to
ensure that the Pledged Collateral is genuine or owned by any of the Obligors or
to preserve rights or benefits of any Person except as expressly set forth in
this Section 5.4. The duties or responsibilities under this Section 5.4 shall be
limited solely to holding the Pledged Collateral as bailee (and with respect to
Deposit Accounts, agent) in accordance with this Section 5.4 and delivering the
Pledged Collateral upon a Discharge of ABL Obligations or Discharge of Term Loan
Obligations, as the case may be, as provided in paragraph (d) below.
(c)    No Person acting pursuant to this Section 5.4 shall have by reason of the
ABL Loan Documents, the Term Loan Documents, this Agreement or any other
document, a fiduciary relationship with any other Person with respect to such
acts.
(d)    Upon the Discharge of ABL Obligations, except as a court of competent
jurisdiction may otherwise direct or otherwise required by applicable law, the
ABL Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements without recourse and without any
representation or warranty whatsoever, first, to the Term Loan Collateral Agent
to the extent the Term Loan Obligations which are secured by such Pledged
Collateral remain outstanding, and second, subject to any other intercreditor
arrangements between the ABL Collateral Agent and any other Person who has a
Lien on any of the ABL First Lien Collateral to secure any obligations owed by
any Obligor to such Person, to the Company (in each case, so as to allow such
Person to obtain possession or control of such Pledged Collateral). The ABL
Collateral Agent further agrees to take all other action reasonably required in
connection with the Term Loan Collateral Agent obtaining a first-priority
interest in such Pledged Collateral or as a court of competent jurisdiction may
otherwise direct.
(e)    Upon the Discharge of Term Loan Obligations, except as a court of
competent jurisdiction may otherwise direct or otherwise required by applicable
law, the Term Loan Collateral Agent shall deliver the remaining Pledged
Collateral (if any), together with any necessary endorsements without recourse
and without any representation or warranty whatsoever, first, to the ABL
Collateral Agent to the extent any ABL Obligations which are secured by such
Pledged Collateral remain outstanding, and second, subject to any other
intercreditor arrangements between the Term Loan Collateral Agent and any other
Person who has a Lien on any of the Term Loan First Lien Collateral to secure
any obligations owing by any Obligor to such Person, to the Company (in each
case, so as to allow such Person to obtain possession or control of such Pledged
Collateral). The Term Loan Collateral Agent further agrees to take all other
action reasonably requested by the ABL Collateral Agent in connection with the
ABL Collateral Agent obtaining a first-priority interest in such Pledged
Collateral or as a court of competent jurisdiction may otherwise direct.
5.5    When Discharge of ABL Obligations and Discharge of Term Loan Obligations
Deemed to Not Have Occurred; Refinancing of ABL Obligations and Term Loan
Obligations.
(a)    If concurrently with the Discharge of ABL Obligations or the Discharge of
Term Loan Obligations, the Company (i) enters into any Refinancing of the ABL
Obligations or the Term Loan Obligations, as the case may be, which Refinancing
is permitted by the Term Loan Documents and the ABL Loan Documents and (ii)
delivers to the Term Loan Collateral Agent or ABL Collateral Agent, as
appropriate, a notice and an Intercreditor Agreement Joinder in accordance with
clause (b) or (c) of this Section 5.5, then such Discharge of ABL Obligations or
Discharge of Term Loan Obligations, shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken as a result of the occurrence of such first Discharge of ABL
Obligations or Discharge of Term Loan Obligations) and the obligations under
such Refinancing shall automatically be treated as ABL Obligations or Term Loan
Obligations, as the case may be, for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, and the New Agent (as defined below), under such new ABL Loan
Documents or the New Representative (as defined below) under such New Term Loan
Documents shall be the ABL Collateral Agent or Term Loan Collateral Agent, as
applicable, for all purposes of this Agreement.


27



--------------------------------------------------------------------------------





(b)    Upon the Term Loan Collateral Agent’s receipt of a notice, together with
an Intercreditor Agreement Joinder, from an authorized officer of the New Agent
(as defined below) and the Company stating that the Company has Refinanced ABL
Obligations (which notice shall include a complete copy of the relevant new
documents and provide the identity of the new agent for such Refinanced ABL
Obligations, such agent, the “New Agent”), such New Agent shall automatically be
treated as the ABL Collateral Agent for all purposes of this Agreement. The ABL
Collateral Agent and the Term Loan Collateral Agent shall promptly (a) enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such New Agent shall reasonably request to provide
the New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver, to the
extent contemplated by this Agreement, to the New Agent any Pledged Collateral
held by it together with any necessary endorsements (or otherwise allow the New
Agent to obtain control of such Pledged Collateral). The New Agent shall agree
pursuant to the Intercreditor Agreement Joinder addressed to the ABL Collateral
Agent, Term Loan Collateral Agent, the ABL Secured Parties, and Term Loan
Secured Parties, as the case may be, to be bound by the terms of this Agreement.
(c)    Upon the ABL Collateral Agent’s receipt of a notice, together with an
Intercreditor Agreement Joinder, from an authorized officer of the New
Representative (as defined below) and the Company stating that the Company has
Refinanced Term Loan Obligations (which notice shall include a complete copy of
the relevant new documents and provide the identity of the new representative
for such Refinanced Term Loan Obligations, such representative, the “New
Representative”), such New Representative shall automatically be treated as the
Term Loan Collateral Agent for all purposes of this Agreement. The ABL
Collateral Agent and the Term Loan Collateral Agent shall promptly enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such New Representative shall reasonably request to
provide the New Representative the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement (including
entering into any collateral documentation reasonably requested in order to
effectuate such successor collateral agency with respect to any Collateral). The
New Representative shall agree pursuant to the Intercreditor Agreement Joinder
addressed to the ABL Collateral Agent, Term Loan Collateral Agent, the ABL
Secured Parties, and Term Loan Secured Parties, as the case may be, to be bound
by the terms of this Agreement.
5.6    Successor Agents. If any successor ABL Collateral Agent or successor Term
Loan Collateral Agent is elected or appointed pursuant to the terms of the ABL
Loan Documents or the Term Loan Documents, as applicable, then such successor
ABL Collateral Agent or successor Term Loan Collateral Agent, as applicable,
shall automatically be treated as the ABL Collateral Agent or Term Loan
Collateral Agent, as applicable, for all purposes of this Agreement. The
successor ABL Collateral Agent or successor Term Loan Collateral Agent, as
applicable, shall enter into such documents and agreements (including amendments
or supplements to this Agreement) as the Company, the existing ABL Collateral
Agent or the existing Term Loan Collateral Agent shall reasonably request in
order to provide to the successor ABL Collateral Agent or successor Term Loan
Collateral Agent, as applicable, the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. The
successor ABL Collateral Agent or successor Term Loan Collateral Agent, as
applicable, shall agree pursuant to the Intercreditor Agreement Joinder
addressed to the existing ABL Collateral Agent or existing Term Loan Collateral
Agent, as applicable, to be bound by the terms of this Agreement.
VI.    INSOLVENCY PROCEEDINGS.
6.1    Finance and Sale Issues.
(a)    Until the Discharge of ABL Obligations has occurred, if the Company or
any other Obligor shall be subject to any Insolvency Proceeding and the ABL
Collateral Agent shall, acting in accordance with the ABL Loan Documents, agree
to permit the use of “Cash Collateral” (as such term is defined in Section
363(a) of the Bankruptcy Code), which constitutes ABL First Lien Collateral
securing the ABL Obligations or to permit the Company or any other Obligor to
obtain financing, whether from the ABL Secured Parties or any other Person under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”) to the extent such DIP Financing is secured solely by Liens on ABL
First Lien Collateral, then the Term Loan Collateral Agent and each Term Loan
Secured Party each agrees that it will raise no objection to such Cash
Collateral use or DIP Financing so long as such Cash Collateral use or DIP
Financing meets the following requirements: (i) it is on commercially reasonable
terms, (ii) the Term Loan


28



--------------------------------------------------------------------------------





Collateral Agent and each Term Loan Secured Party retain the right to object to
any ancillary agreements or arrangements regarding the Cash Collateral use or
the DIP Financing that are materially prejudicial to their interests in the Term
Loan First Lien Collateral, and (iii) the terms of the DIP Financing (A) do not
compel the Company to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the DIP
Financing documentation or a related document, (B) do not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order, (C) if the ABL Secured Parties retain
their Liens on the ABL First Lien Collateral securing the ABL Obligations, the
Term Loan Collateral Agent, for the ratable benefit of the Term Loan Secured
Parties, shall retain an immediately junior Lien on the ABL First Lien
Collateral (to the extent such ABL Collateral is Term Loan Collateral), and (D)
to the extent that the ABL Collateral Agent is granted an adequate protection
lien in connection with such DIP Financing or use of Cash Collateral that
constitutes ABL First Lien Collateral, the Term Loan Secured Parties also
receive an adequate protection lien on the ABL First Lien Collateral with the
same relative priority as set forth in this Agreement. To the extent the Liens
on the ABL First Lien Collateral securing the ABL Obligations are subordinated
to or pari passu with the Liens securing such DIP Financing which meets the
requirements of clauses (i) through (iii) above, the Term Loan Collateral Agent
will subordinate any Liens in the ABL First Lien Collateral to the Liens
securing such DIP Financing, any adequate protection liens granted to the ABL
Secured Parties on the ABL First Lien Collateral, and any “carve out” in favor
of fees and expenses of professionals retained by the debtor(s) or creditors’
committee and fees owing to the United States Trustee, as agreed to by the ABL
Collateral Agent, and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the ABL Collateral Agent
or to the extent permitted by Section 6.3) without affecting the subordination
provided herein as to other ABL Obligations and Term Loan Obligations. The
foregoing shall not prohibit the Term Loan Collateral Agent or any Term Loan
Secured Party from objecting to the terms of any DIP Financing to the extent
that such DIP Financing is secured by a senior or pari passu Lien on any Term
Loan First Lien Collateral.
(b)    Until the Discharge of Term Loan Obligations has occurred, if the Company
or any other Obligor shall be subject to any Insolvency Proceeding and the Term
Loan Collateral Agent shall, acting in accordance with the Term Loan Documents,
agree to permit the use of “Cash Collateral” (as such term is defined in Section
363(a) of the Bankruptcy Code), which constitutes Term Loan First Lien
Collateral securing the Term Loan Obligations or to permit the Company or any
other Obligor to obtain DIP Financing to the extent such DIP Financing is
secured solely by Liens on Term Loan First Lien Collateral and/or the Term Loan
Exclusive Real Property, then the ABL Collateral Agent and each ABL Secured
Party agrees that it will raise no objection to such Cash Collateral use or DIP
Financing so long as such Cash Collateral use or DIP Financing meets the
following requirements: (i) it is on commercially reasonable terms, (ii) the ABL
Collateral Agent and each ABL Secured Party retains the right to object to any
ancillary agreements or arrangements regarding the Cash Collateral use or the
DIP Financing that are materially prejudicial to their interests in the ABL
Collateral, and (iii) the terms of the DIP Financing (A) do not compel the
Company to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the DIP Financing
documentation or a related document, (B) do not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order, (C) if the Term Loan Secured Parties
retain their Liens on the Term Loan First Lien Collateral securing the Term Loan
Obligations, the ABL Collateral Agent for the ratable benefit of each ABL
Secured Party shall retain an immediately junior Lien on the Term Loan First
Lien Collateral (to the extent such Term Loan First Lien Collateral is ABL
Collateral), and (D) to the extent that the Term Loan Collateral Agent is
granted an adequate protection lien in connection with such DIP Financing or use
of Cash Collateral that constitutes Term Loan First Lien Collateral, the ABL
Secured Parties also receive an adequate protection lien on the Term Loan First
Lien Collateral with the same relative priority as set forth in this Agreement.
To the extent the Liens on the Term Loan First Lien Collateral securing the Term
Loan Obligations are subordinated to or pari passu with the Liens securing such
DIP Financing which meets the requirements of clauses (i) through (iii) above,
the ABL Collateral Agent and each ABL Secured Party will subordinate any Liens
in the Term Loan First Lien Collateral to the Liens securing such DIP Financing,
any adequate protection liens granted to the Term Loan Secured Parties on the
Term Loan First Lien Collateral, and any “carve out” in favor of fees and
expenses of professionals retained by the debtor(s) or creditors’ committee and
fees owing to the United States Trustee, as agreed to by the Term Loan
Collateral Agent, and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the Term Loan Collateral
Agent or to the extent permitted by Section 6.3) without affecting the
subordination provided herein as to other ABL Obligations and Term Loan
Obligations. The foregoing shall not prohibit the ABL Collateral Agent or any
ABL Secured Party from objecting to the terms of any DIP Financing to the extent
that such DIP Financing is secured by any senior or pari passu Lien on any ABL
First Lien Collateral.


29



--------------------------------------------------------------------------------





(c)    The Term Loan Collateral Agent, on behalf of the Term Loan Secured
Parties, agrees that it will not oppose, and hereby consents to (i) any sale
consented to by the ABL Collateral Agent of any ABL First Lien Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding); provided that the order
approving such sale states that the Claimholders’ respective Liens shall attach
to the proceeds of such sale with the same relative priority as set forth in
this Agreement and (ii) any bid by the ABL Collateral Agent on behalf of the ABL
Secured Parties with respect to then outstanding ABL Obligations in connection
with any such sale or any other sale or other disposition of the ABL First Lien
Collateral.
(d)    The ABL Collateral Agent agrees, on behalf of the ABL Secured Parties,
that it will not oppose, and hereby consents to (i) any sale consented to by the
Term Loan Collateral Agent or any Term Loan Secured Party of any Term Loan First
Lien Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any
similar provision under the law applicable to any Insolvency Proceeding);
provided that the order approving such sale states that the Claimholders’
respective Liens shall attach to the proceeds of such sale with the same
relative priority as set forth in this Agreement and (ii) any bid by the Term
Loan Collateral Agent or any Term Loan Secured Party with respect to then
outstanding Term Loan Obligations in connection with any such sale or any other
sale or other disposition of the Term Loan First Lien Collateral.
6.2    Relief from the Automatic Stay.
(a)    Until the Discharge of ABL Obligations has occurred, the Term Loan
Collateral Agent and each Term Loan Secured Party, agrees that none of them
shall seek (or support any other Person seeking) relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of the ABL First Lien
Collateral (other than to the extent such relief is required to exercise its
rights under Section 3.3), without the prior written consent of the ABL
Collateral Agent.
(b)    Until the Discharge of Term Loan Obligations has occurred, the ABL
Collateral Agent, on behalf of itself and the ABL Secured Parties agrees that
none of them shall seek (or support any other Person seeking) relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of the
Term Loan First Lien Collateral (other than to the extent such relief is
required to exercise its rights under Section 3.3), without the prior written
consent of the Term Loan Collateral Agent.
6.3    Adequate Protection.
(a)    The Term Loan Collateral Agent and the Term Loan Secured Parties, each
agree that, prior to the Discharge of ABL Obligations, none of them shall
contest (or support any other Person contesting):
(1)    any request by the ABL Collateral Agent for adequate protection with
respect to the ABL First Lien Collateral; or
(2)    any objection by the ABL Collateral Agent to any motion, relief, action
or proceeding based on the ABL Collateral Agent or the ABL Secured Parties
claiming a lack of adequate protection with respect to the ABL First Lien
Collateral.
(b)    The ABL Collateral Agent and the ABL Secured Parties, each agrees that,
prior to the Discharge of Term Loan Obligations, none of them shall contest (or
support any other Person contesting):
(1)    any request by the Term Loan Collateral Agent or any Term Loan Secured
Party for adequate protection with respect to the Term Loan First Lien
Collateral; or
(2)    any objection by the Term Loan Collateral Agent or any Term Loan Secured
Party to any motion, relief, action or proceeding based on the Term Loan
Collateral Agent or any Term Loan Secured Party claiming a lack of adequate
protection with respect to the Term Loan Default.
(c)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:


30



--------------------------------------------------------------------------------





(1)    in the event the ABL Collateral Agent or any of the ABL Secured Parties
(or any subset thereof) seeks or requests adequate protection in respect of ABL
First Lien Collateral and such adequate protection is granted with respect to
the ABL First Lien Collateral in the form of additional or replacement
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL First Lien Collateral) in connection with any Cash Collateral
use or DIP Financing or a superpriority claim in connection with any DIP
Financing or otherwise, then the Term Loan Collateral Agent, on behalf of itself
or any of the Term Loan Secured Parties, may seek or request adequate protection
with respect to its interests in such ABL First Lien Collateral (if it is also
Term Loan Collateral) in the form of a Lien on the same additional or
replacement collateral, or a junior superpriority claim, as applicable, which
Lien, or junior superpriority claim, shall be subordinated (except to the extent
that such additional or replacement collateral was Term Loan First Lien
Collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens or claims securing the ABL Obligations and such Cash
Collateral use or DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens of the Term Loan Collateral Agent on ABL First
Lien Collateral; and
(2)    in the event the Term Loan Collateral Agent or any of the Term Loan
Secured Parties (or any subset thereof) seeks or requests adequate protection in
respect of Term Loan First Lien Collateral and such adequate protection is
granted with respect to the Term Loan First Lien Collateral (if it is also ABL
Collateral) in the form of additional or replacement collateral (even if such
collateral is not of a type which would otherwise have constituted Term Loan
First Lien Collateral), in connection with any Cash Collateral use or DIP
Financing or a superpriority claim in connection with any DIP Financing or
otherwise, then the ABL Collateral Agent, on behalf of itself or any of the ABL
Secured Parties, may seek or request adequate protection with respect to its
interests in such Term Loan First Lien Collateral in the form of a Lien on the
same additional or replacement collateral, or a junior superpriority claim, as
applicable, which Lien or junior superpriority claim shall be subordinated
(except to the extent that such additional or replacement collateral was ABL
First Lien Collateral (in which case the priorities established by Section 2.1
shall apply)) to the Liens or claims securing the Term Loan Obligations and such
Cash Collateral use or DIP Financing (and all obligations relating thereto) on
the same basis as the other Liens of the ABL Collateral Agent on the Term Loan
First Lien Collateral.
(d)    Except as otherwise expressly set forth in Section 6.1 or in connection
with the exercise of remedies with respect to (i) the ABL First Lien Collateral,
nothing herein shall limit the rights of the Term Loan Collateral Agent or any
Term Loan Secured Party from seeking adequate protection with respect to their
rights in the Term Loan First Lien Collateral in any Insolvency Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise) or (ii) the Term Loan First Lien Collateral, nothing
herein shall limit the rights of the ABL Collateral Agent or the ABL Secured
Parties from seeking adequate protection with respect to their rights in the ABL
First Lien Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
6.4    Avoidance Issues. If any ABL Secured Party or Term Loan Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Obligor any amount paid in respect of
ABL Obligations or the Term Loan Obligations, as the case may be (a “Recovery”),
then such ABL Secured Parties or Term Loan Secured Parties shall be entitled to
a reinstatement of ABL Obligations or the Term Loan Obligations, as the case may
be, with respect to all such recovered amounts. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.


31



--------------------------------------------------------------------------------





6.5    Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of ABL Obligations and
on account of Term Loan Obligations, then, to the extent the debt obligations
distributed on account of the ABL Obligations and on account of the Term Loan
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
proceeds thereof.
6.6    Post-Petition Interest.
(a)    The Term Loan Collateral Agent and the Term Loan Secured Parties each
agree that none of them shall oppose or seek to challenge any claim by the ABL
Collateral Agent or any ABL Secured Party for allowance in any Insolvency
Proceeding of ABL Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Lien on the ABL First Lien Collateral
securing any ABL Secured Party’s claim, without regard to the existence of the
Lien of the Term Loan Collateral Agent on behalf of the Term Loan Secured
Parties on the ABL First Lien Collateral.
(b)    The ABL Collateral Agent and the ABL Secured Parties each agree that none
of them shall oppose or seek to challenge any claim by the Term Loan Collateral
Agent or any Term Loan Secured Party for allowance in any Insolvency Proceeding
of Term Loan Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Lien on the Term Loan First Lien Collateral
securing any Term Loan Secured Party’s claim, without regard to the existence of
the Lien of the ABL Collateral Agent on behalf of the ABL Secured Parties on the
Term Loan First Lien Collateral.
6.7    Waiver – 1111(b)(2) Issues.
(a)    The Term Loan Collateral Agent, for itself and/or on behalf of the Term
Loan Secured Parties, waives any objection or claim it may hereafter have
against any ABL Secured Party arising out of the election by any ABL Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code to any
claims of such ABL Secured Party in respect of the ABL First Lien Collateral and
agrees that in the case of any such election it shall have no claim or right to
payment with respect to the ABL First Lien Collateral in or from such Insolvency
Proceeding. Any reorganization securities issued with respect to such election
shall be allocated solely to the ABL Secured Parties pursuant to Section 6.5
hereof.
(b)    The ABL Collateral Agent, for itself and/or on behalf of the ABL Secured
Parties, each waives any objection or claim it may hereafter have against any
Term Loan Secured Party arising out of the election by any Term Loan Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code to any
claims of such Term Loan Secured Party in respect of the Term Loan First Lien
Collateral and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the Term Loan First Lien Collateral in
or from such Insolvency Proceeding. Any reorganization securities issued with
respect to such election shall be allocated solely to the Term Loan Secured
Parties pursuant to Section 6.5 hereof.


32



--------------------------------------------------------------------------------





6.8    Separate Grants of Security and Separate Classification. The ABL
Collateral Agent, on behalf each ABL Secured Party, and the Term Loan Collateral
Agent, on behalf of each Term Loan Secured Party, acknowledges and agrees that
(a) the grants of Liens pursuant to the ABL Loan Documents and the Term Loan
Documents constitute separate and distinct grants of Liens and (b) because of,
among other things, their differing rights in the Collateral, the Term Loan
Obligations and the ABL Obligations are fundamentally different from each other
and must be separately classified in any plan of reorganization or liquidation
under the Bankruptcy Code (or other plan of similar effect under any Bankruptcy
Law) proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Secured Parties and the Term Loan Secured
Parties in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then the ABL
Collateral Agent, on behalf of the ABL Secured Parties, and the Term Loan
Collateral Agent, on behalf of each Term Loan Secured Party, hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of ABL Obligation claims and Term Loan Obligation claims against the Obligors,
with the effect being that, (i) to the extent that the aggregate value of the
ABL First Lien Collateral is sufficient (for this purpose ignoring all claims
held by the Term Loan Collateral Agent on behalf of the Term Loan Secured
Parties), the ABL Collateral Agent and the ABL Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest that is available from the ABL First Lien Collateral
(regardless of whether any such claims may or may not be allowed or allowable in
whole or in part as against any Obligor in the applicable Insolvency
Proceeding(s) pursuant to Section 506(b) of the Bankruptcy Code or otherwise)
before any distribution is made in respect of the claims held by the Term Loan
Collateral Agent on behalf of the Term Loan Secured Parties, from such ABL First
Lien Collateral, with the Term Loan Collateral Agent, on behalf of the Term Loan
Secured Parties, hereby acknowledging and agreeing to turn over to the ABL
Collateral Agent, for the benefit of the ABL Secured Parties, amounts otherwise
received or receivable by them from such ABL First Lien Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries of the Term Loan Secured
Parties, and (ii) to the extent that the aggregate value of the Term Loan First
Lien Collateral is sufficient (for this purpose ignoring all claims held by the
ABL Collateral Agent on behalf of the ABL Secured Parties), the Term Loan
Collateral Agent and the Term Loan Secured Parties shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest that is available from the Term Loan First Lien Collateral (regardless
of whether any such claims may or may not be allowed or allowable in whole or in
part as against any Obligor in the applicable Insolvency Proceeding(s) pursuant
to Section 506(b) of the Bankruptcy Code or otherwise) before any distribution
is made in respect of the claims held by the ABL Collateral Agent, on behalf of
the ABL Secured Parties, from such Term Loan First Lien Collateral, with the ABL
Collateral Agent, on behalf of the ABL Secured Parties, hereby acknowledging and
agreeing to turn over to the Term Loan Collateral Agent, for the benefit of the
Term Loan Secured Parties, amounts otherwise received or receivable by them from
such Term Loan First Lien Collateral to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
aggregate recoveries of the ABL Secured Parties.
6.9    Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any Insolvency Proceeding
and all converted or succeeding cases in respect thereof. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code.
VII.    RELIANCE; WAIVERS; ETC.
7.1    Reserved.


33



--------------------------------------------------------------------------------





7.2    No Warranties or Liability. The ABL Collateral Agent and the ABL Secured
Parties each acknowledges and agrees that each of the Term Loan Collateral Agent
and the Term Loan Secured Parties have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Term Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the Term Loan
Collateral Agent and the Term Loan Secured Parties will be entitled to manage
and supervise their respective loans and extensions of credit under the Term
Loan Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Term Loan Collateral Agent and the Term Loan
Secured Parties each acknowledges and agrees that the ABL Collateral Agent and
the ABL Secured Parties have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the ABL Loan Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. Except as otherwise provided herein, the ABL Collateral Agent and the
ABL Secured Parties will be entitled to manage and supervise their respective
loans and extensions of credit under their respective ABL Loan Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Term Loan Collateral Agent and the Term Loan Secured Parties
shall have no duty to the ABL Collateral Agent or any of the ABL Secured
Parties, and the ABL Collateral Agent and the ABL Secured Parties shall have no
duty to the Term Loan Collateral Agent or any of the Term Loan Secured Parties,
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Company or any other Obligor (including the ABL Loan Documents and the
Term Loan Documents), regardless of any knowledge thereof which they may have or
be charged with.
7.3    No Waiver of Lien Priorities.
(a)    No right of the ABL Collateral Agent, the ABL Secured Parties, the Term
Loan Collateral Agent or the Term Loan Secured Parties to enforce any provision
of this Agreement, any ABL Loan Document or any Term Loan Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or any other Obligor or by any act or failure to act by such
Persons or by any noncompliance by any such Person with the terms, provisions
and covenants of this Agreement, any of the ABL Loan Documents or any of the
Term Loan Documents, regardless of any knowledge thereof which such Persons, or
any of them, may have or be otherwise charged with.
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Obligors under the ABL
Loan Documents and Term Loan Documents and subject to the provisions of Sections
5.3 and 8.3), the ABL Collateral Agent, the ABL Secured Parties, the Term Loan
Collateral Agent and the Term Loan Secured Parties may, at any time and from
time to time in accordance with the ABL Loan Documents and Term Loan Documents
and/or applicable law, without the consent of, or notice to, the other Persons
(as the case may be), without incurring any liabilities to such Persons and
without impairing or releasing the Lien priorities and other benefits provided
in this Agreement (even if any right of subrogation or other right or remedy is
affected, impaired or extinguished thereby) do any one or more of the following:
(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the ABL Obligations or Term Loan Obligations, as applicable, or any Lien or
guaranty thereof or any liability of the Company or any other Obligor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the ABL Obligations or Term Loan Obligations, as
applicable, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify or
supplement in any manner any Liens held by the ABL Collateral Agent or Term Loan
Collateral Agent or any rights or remedies under any of the ABL Loan Documents
or the Term Loan Documents; provided, that any such increase in (x) the ABL
Obligations shall not increase the sum of the Indebtedness constituting
principal of loans outstanding under the ABL Agreement and the other ABL Loan
Documents and the aggregate face amount of any letters of credit issued but not
reimbursed under the ABL Agreement (including, without limitation, reimbursement
obligations in respect of drawn letters of credit) in excess of the ABL Cap
Amount and (y) the Term Loan Obligations shall not increase the Indebtedness
constituting principal of loans under the Term Loan Agreement to an amount in
excess of the Term Loan Cap Amount;


34



--------------------------------------------------------------------------------





(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral (except to
the extent provided in this Agreement) or any liability of the Company or any
other Obligor or any liability incurred directly or indirectly in respect
thereof;
(3)    settle or compromise any ABL Obligations or Term Loan Obligations, as
applicable, or any other liability of the Company or any other Obligor or any
security therefor or any liability incurred directly or indirectly in respect
thereof and apply any sums by whomsoever paid and however realized to any
liability in any manner or order that is not inconsistent with the terms of this
Agreement; and
(4)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Obligor or any other Person,
elect any remedy and otherwise deal freely with the Company or any other
Obligor, except, in each case, as otherwise expressly set forth in this
Agreement.
7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the ABL Secured Parties and the Term
Loan Collateral Agent and the Term Loan Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any ABL Loan Documents or any
Term Loan Documents;
(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Term Loan Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Loan Document or any
Term Loan Document;
(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Term Loan
Obligations or any guaranty thereof;
(d)    the commencement of any Insolvency Proceeding in respect of the Company
or any other Obligor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Obligor in respect of
the ABL Collateral Agent, the ABL Obligations, any ABL Secured Party, the Term
Loan Collateral Agent, the Term Loan Obligations or any Term Loan Secured Party
in respect of this Agreement.
VIII.    MISCELLANEOUS.
8.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Loan Document or any Term Loan Document,
the provisions of this Agreement shall govern and control.


35



--------------------------------------------------------------------------------





8.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective, as of the date of this Agreement, when
executed and delivered by the parties hereto. This is a continuing agreement of
lien subordination and the ABL Collateral Agent, the ABL Secured Parties and the
Term Loan Collateral Agent and the Term Loan Secured Parties may continue, at
any time and without notice to any of the others, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Obligor in reliance hereon. Each such Person hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency Proceeding. The relative rights, as
provided for in this Agreement, will continue after the commencement of any such
Insolvency Proceeding on the same basis as prior to the date of the commencement
of any such case, as provided in this Agreement. If any provision of this
Agreement is invalid, illegal or unenforceable in any respect or in any
jurisdiction, the validity, legality and enforceability of such provision in all
other respects and of all remaining provisions, and of such provision in all
other jurisdictions, will not in any way be affected or impaired thereby. All
references to the Company or any other Obligor shall include the Company or such
Obligor as debtor and debtor-in-possession and any receiver or trustee for the
Company or any other Obligor (as the case may be) in any Insolvency Proceeding.
This Agreement shall terminate and be of no further force and effect:
(a)    with respect to the ABL Collateral Agent, the ABL Secured Parties and the
ABL Obligations, on the date of the Discharge of ABL Obligations, subject to the
rights of the ABL Collateral Agent and ABL Secured Parties under Section 5.5 and
Section 6.4; and
(b)    with respect to the Term Loan Collateral Agent, Term Loan Secured Parties
and the Term Loan Obligations, on the date of the Discharge of Term Loan
Obligations, subject to the rights of the Term Loan Collateral Agent and the
Term Loan Secured Parties under Section 5.5 and Section 6.4.
If a Discharge of ABL Obligations occurs prior to the termination of this
Agreement in accordance with this Section 8.2, to the extent that additional ABL
Obligations are incurred or ABL Obligations are reinstated in accordance with
Section 6.4, the Discharge of ABL Obligations shall (effective upon the
incurrence of such additional ABL Obligations or reinstatement of such ABL
Obligations, as applicable) be deemed to no longer be effective. If a Discharge
of Term Loan Obligations occurs prior to the termination of this Agreement in
accordance with this Section 8.2, to the extent that additional Term Loan
Obligations are incurred or Term Loan Obligations are reinstated in accordance
with Section 6.4, the Discharge of Term Loan Obligations shall (effective upon
the incurrence of such additional Term Loan Obligations or reinstatement of such
Term Loan Obligations, as applicable) be deemed to no longer be effective.
8.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing and signed on behalf of ABL Collateral Agent and the Term Loan
Collateral Agent or their respective authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, the Company shall have the right to consent to or
approve any amendment, modification or waiver of any provision of this Agreement
to the extent that rights or obligations of the Company or the other Obligors
under this Agreement, any ABL Loan Document or any Term Loan Document are
directly and adversely affected thereby (which includes, but is not limited to
any amendment to the scope of the Collateral or to the Obligors’ ability to
cause additional obligations to constitute ABL Obligations or Term Loan
Obligations as the Company may designate).


36



--------------------------------------------------------------------------------





8.4    Information Concerning Financial Condition of the Company and its
Subsidiaries. The ABL Collateral Agent and the ABL Secured Parties, on the one
hand, and the Term Loan Collateral Agent and the Term Loan Secured Parties, on
the other hand, shall each be responsible for keeping themselves informed of (a)
the financial condition of the Company and its Subsidiaries and all endorsers
and/or guarantors of the ABL Obligations or the Term Loan Obligations and (b)
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Term Loan Obligations. Neither the ABL Collateral Agent and
the ABL Secured Parties, on the one hand, nor the Term Loan Collateral Agent and
the Term Loan Secured Parties, on the other hand, shall have any duty to advise
the other of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that either the ABL Collateral
Agent or any of the ABL Secured Parties, on the one hand, or the Term Loan
Collateral Agent and the Term Loan Secured Parties, on the other hand,
undertakes at any time or from time to time to provide any such information to
any of the others (and the Company and each Obligor hereby consents to any such
provision of information), it or they shall be under no obligation:
(a)    to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
(b)    to provide any additional information or to provide any such information
on any subsequent occasion;
(c)    to undertake any investigation; or
(d)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
8.5    Subrogation.
(a)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the Term Loan Secured Parties or the Term
Loan Collateral Agent pays over to the ABL Collateral Agent or the ABL Secured
Parties under the terms of this Agreement, the Term Loan Secured Parties and the
Term Loan Collateral Agent shall be subrogated to the rights of the ABL
Collateral Agent and the ABL Secured Parties; provided, however, that, the Term
Loan Collateral Agent and the Term Loan Secured Parties, hereby each agrees not
to assert or enforce all such rights of subrogation it may acquire as a result
of any payment hereunder until the Discharge of ABL Obligations has occurred.
The Company acknowledges and agrees that, to the extent permitted by applicable
law, the value of any payments or distributions in cash, property or other
assets received by the Term Loan Collateral Agent or any Term Loan Secured Party
that are paid over to the ABL Collateral Agent or the ABL Secured Parties
pursuant to this Agreement shall not reduce any of the Term Loan Obligations.
(b)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the ABL Secured Parties or the ABL
Collateral Agent pays over to the Term Loan Collateral Agent or the Term Loan
Secured Parties under the terms of this Agreement, the ABL Secured Parties and
the ABL Collateral Agent shall be subrogated to the rights of the Term Loan
Collateral Agent and the Term Loan Secured Parties; provided, however, that the
ABL Collateral Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees not to assert or enforce all such rights of subrogation it may acquire as
a result of any payment hereunder until the Discharge of Term Loan Obligations
has occurred. The Company acknowledges and agrees that, to the extent permitted
by applicable law, the value of any payments or distributions in cash, property
or other assets received by the ABL Collateral Agent or the ABL Secured Parties
that are paid over to the Term Loan Collateral Agent or any Term Loan Secured
Party pursuant to this Agreement shall not reduce any of the ABL Obligations.


37



--------------------------------------------------------------------------------





8.6    SUBMISSION TO JURISDICTION; WAIVERS.
(a)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:
(1)    ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
(2)    WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(3)    AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7;
(4)    AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND
(5)    AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
(b)    EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE INTENTS AND PURPOSES HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


38



--------------------------------------------------------------------------------





8.7    Notices. All notices to the ABL Secured Parties or the Term Loan Secured
Parties permitted or required under this Agreement shall also be sent to the ABL
Collateral Agent and Term Loan Collateral Agent, respectively. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto, or, as to each party, at such other address as may
be designated by such party in a written notice to all of the other parties.
8.8    Further Assurances. The ABL Collateral Agent, the Term Loan Collateral
Agent and each of the Claimholders, each agrees that each of them shall take
such further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the ABL Collateral Agent or
Term Loan Collateral Agent may reasonably request to effectuate the terms of and
the Lien priorities contemplated by this Agreement. Without limiting the
generality of the foregoing, all such Persons agree upon request by ABL
Collateral Agent or Term Loan Collateral Agent, to cooperate in good faith (and
to direct their counsel to cooperate in good faith) from time to time in order
to determine the specific items included in the ABL First Lien Collateral or
Term Loan First Lien Collateral, as applicable, and the steps taken to perfect
their respective Liens thereon and the identity of the respective parties
obligated under the ABL Loan Documents and the Term Loan Documents.
8.9    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.10    Binding Effect on Successors and Assigns and on Claimholders. This
Agreement shall be binding upon the ABL Collateral Agent, the ABL Secured
Parties, the Term Loan Collateral Agent and the Term Loan Secured Parties and
each of their respective successors and assigns. The Term Loan Collateral Agent
represents that it has not agreed to any modification of the provisions in the
Term Loan Documents authorizing it to execute this Agreement and bind the Term
Loan Secured Parties and ABL Collateral Agent represents that it has not agreed
to any modification of the provisions in the ABL Loan Documents authorizing it
to execute this Agreement and bind the ABL Secured Parties. Notwithstanding any
implication to the contrary in any provision in any other section of the
Agreement, neither the Term Loan Collateral Agent nor the ABL Collateral Agent
make any representation regarding the validity or binding effect of the Term
Loan Documents or ABL Loan Documents, respectively, or their authority to bind
any of the Claimholders through their execution of this Agreement.
8.11    Specific Performance. Each of the ABL Collateral Agent and the Term Loan
Collateral Agent may demand specific performance of this Agreement. The ABL
Collateral Agent, on behalf of itself and the ABL Secured Parties, and the Term
Loan Collateral Agent, on behalf of itself and the Term Loan Secured Parties,
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by the ABL Collateral Agent or
the ABL Secured Parties or by the Term Loan Collateral Agent or the Term Loan
Secured Parties, as the case may be, under this Agreement.
8.12    Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.
8.13    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.


39



--------------------------------------------------------------------------------





8.14    Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
8.15    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Collateral Agent, the Term Loan Collateral Agent, the ABL Secured Parties
and the Term Loan Secured Parties. Nothing in this Agreement shall impair, as
between the Company and the other Obligors and the ABL Collateral Agent and the
ABL Secured Parties, or as between the Company and the other Obligors and the
Term Loan Collateral Agent and the Term Loan Secured Parties the obligations of
the Company and the other Obligors to pay principal, interest, fees and other
amounts as provided in the ABL Loan Documents and the Term Loan Documents,
respectively.
8.16    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are solely for the purpose of defining the relative rights of the ABL
Collateral Agent and the ABL Secured Parties on the one hand and the Term Loan
Collateral Agent and the Term Loan Secured Parties on the other hand. None of
the Company, any other Obligor or any other creditor thereof shall have any
rights hereunder and neither the Company nor any Obligor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Obligor, which are absolute and unconditional, to
pay the ABL Obligations and the Term Loan Obligations as and when the same shall
become due and payable in accordance with their terms.
8.17    Marshalling of Assets. The Term Loan Collateral Agent and the Term Loan
Secured Parties hereby each waives any and all rights to have the ABL First Lien
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the ABL Collateral Agent’s or the Term Loan Collateral Agent’s
Liens. The ABL Collateral Agent and each ABL Secured Party hereby waive any and
all rights to have the Term Loan First Lien Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the Term Loan Collateral
Agent’s or the ABL Collateral Agent’s Liens.
8.18    Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act, the Term Loan Collateral Agent and the ABL
Collateral Agent, like all financial institutions, are required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with Term Loan Collateral Agent
or the ABL Collateral Agent, as the case may be. The parties to this Agreement
agree that they will provide the Term Loan Collateral Agent and the ABL
Collateral Agent, as the case may be, with such information as it may request in
order for the Term Loan Collateral Agent and the ABL Collateral Agent, as the
case may be, to satisfy the requirements of the USA Patriot Act.
8.19    Consent or Other Actions by Agents. In connection with any matter under
this Agreement requiring or referring to the consent or other action of any
Agent, such consent or other action by any Agent may require the approval, vote
or consent of (or with respect to the Term Loan Collateral Agent, the direct
action of) holders of each applicable series of ABL Obligations or Term Loan
Obligations, as applicable, in accordance with the ABL Loan Documents or the
Term Loan Documents, as applicable, governing such series of ABL Obligations or
Term Loan Obligations.
8.20    Scope of Agreement. Nothing in this Agreement shall limit or otherwise
govern the actions of the Term Loan Collateral Agent with respect to any Term
Loan Exclusive Real Property.


40



--------------------------------------------------------------------------------





8.21    No Trust or Fiduciary Relationship.
(a)    The Term Loan Collateral Agent shall not be deemed to be in a
relationship of trust or confidence with any of the ABL Secured Parties by
reason of this Agreement, and shall not owe any fiduciary, trust or other
special duties to any of the ABL Secured Parties by reason of this Agreement.
The provisions of this Agreement, including, without limitation those provisions
relating to the rights, duties, powers, privileges, protections and
indemnification of the Term Loan Collateral Agent in favor of the Term Loan
Lenders in the Term Loan Agreement and the other Term Loan Documents shall apply
with respect to any actions taken or not taken by the Term Loan Collateral Agent
under this Agreement. The Term Loan Collateral Agent shall be responsible only
for the performance of such duties as are expressly set forth herein. The Term
Loan Collateral Agent shall not be responsible for any action taken or not taken
by it under this Agreement or with respect to any Term Loan Documents at the
request or direction of any Term Loan Secured Parties.
(b)    The ABL Collateral Agent shall not be deemed to be in a relationship of
trust or confidence with any of the Term Loan Secured Parties by reason of this
Agreement, and shall not owe any fiduciary, trust or other special duties to any
of the Term Loan Secured Parties by reason of this Agreement. The provisions of
this Agreement, including, without limitation those provisions relating to the
rights, duties, powers, privileges, protections and indemnification of the ABL
Collateral Agent in favor of the ABL Lenders in the ABL Agreement and the other
ABL Loan Documents shall apply with respect to any actions taken or not taken by
the ABL Collateral Agent under this Agreement. The ABL Collateral Agent shall be
responsible only for the performance of such duties as are expressly set forth
herein. The ABL Collateral Agent shall not be responsible for any action taken
or not taken by it under this Agreement or with respect to any ABL Loan
Documents at the request or direction of any ABL Lenders.
8.22    Term Loan Lender Purchase Option.
(a)    Without prejudice to the enforcement of the ABL Collateral Agent’s or any
ABL Lender’s remedies under the ABL Loan Documents, at law, in equity or
otherwise, the ABL Collateral Agent, on its behalf and on behalf of the ABL
Lenders, agrees that on or before the date that is thirty (30) days after (i) an
acceleration of the ABL Obligations in accordance with the terms of the ABL
Agreement or (ii) the commencement with respect to any Obligor of an Insolvency
Proceeding, the ABL Collateral Agent will, upon written request received by the
ABL Collateral Agent from the Term Loan Collateral Agent, offer to the Term Loan
Lenders the option to purchase the entire aggregate amount of outstanding ABL
Obligations at par plus accrued interest (including any prepayment penalty or
premium), without warranty or representation or recourse, on a pro rata basis
across ABL Lenders. If such right is exercised, (1) the parties shall endeavor
to close promptly thereafter but in any event within ten (10) Business Days
after receipt by the ABL Collateral Agent of such written request and (2) it
shall be exercised pursuant to documentation mutually acceptable to each of the
ABL Collateral Agent and the Term Loan Collateral Agent. If the Term Loan
Lenders do not exercise their rights within the required timeframe, the ABL
Secured Parties shall have no further obligations pursuant to this Section 8.22.
(b)    The purchase and sale of the ABL Obligations under this Section 8.22 will
be without recourse and without representation or warranty of any kind by the
ABL Lenders, except that the ABL Lenders shall severally and not jointly
represent and warrant to the Term Loan Lender that on the date of such purchase,
immediately before giving effect to the purchase:
(i)    the principal of and accrued and unpaid interest on the ABL Obligations,
and the fees and expenses thereof owed to the respective ABL Lenders, are as
stated in any assignment agreement prepared in connection with the purchase and
sale of the ABL Obligations; and
(ii)    that each ABL Lender owns the ABL Obligations purported to be owned by
it free and clear of any Liens (other than participation interests not
prohibited by the ABL Agreement, in which case the purchase price will be
appropriately adjusted so that the Term Loan Lenders do not pay amounts
represented by such participation interests).
[Signature page follows.]


41



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
ABL Collateral Agent:

PNC BANK, NATIONAL ASSOCIATION,
as ABL Collateral Agent, and as authorized representative of the ABL Secured
Parties


By:    /s/ Glenn D. Kreutzer
    Name: Glenn D. Kreutzer
    Title: Sr. Vice President

Notice Address:

PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10173
Attention:    Glenn D. Kreutzer, Vice President
Telephone:    (212) 752-6093
Facsimile:    (212) 303-0060


with a copy to:    


PNC Bank, National Association
Commercial Client Services - Agency Services
P7-PFSC-05-W
500 First Avenue
Pittsburgh, PA 15219
Attention: Taryn Adametz
Telephone: (412) 768-9834
Facsimile: (412) 705-2006


with an additional copy to:


Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention: Richard L. Stehl, Esq.
Telephone: (212) 661-9100
Facsimile: (212) 682-6104






[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------






Term Loan Collateral Agent:

CORTLAND CAPITAL MARKET SERVICES LLC, as Term Loan Collateral Agent and as
authorized representative of the Term Loan Secured Parties


By:    /s/ Emily Ergang Pappas
    Name: Emily Ergang Pappas
    Title: Associate Counsel


Notice Address:


225 W. Washington Street, 21st Floor
Chicago, Illinois 60606
Attention: Aslam Azeem and Legal Department
Email: aslam.azeem@cortlandglobal.com
legal@cortlandglobal.com
Facsimile: (312) 376-0751


With a copy to:
                        
Holland & Knight LLP
131 S. Dearborn St., 30th Floor
Chicago, Illinois 60603
Attention: Joshua M. Spencer
Email: joshua.spencer@hklaw.com
Facsimile: (312) 578-6666








[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------






Acknowledged and agreed to as of the date first written above:

GRANTORS:
 
 
NEW ENTERPRISE STONE & LIME CO., INC.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
President and Secretary
 
 
 
 
 
 
 
 
ASTI TRANSPORTATION SYSTEMS, INC.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President, Treasurer and Secretary
 
 
 
 
 
 
 
 
EII TRANSPORT INC.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Treasurer and Secretary
 
 
 
 
 
 
 
 
GATEWAY TRADE CENTER INC.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
President, Treasurer and Secretary






 
 
PRECISION SOLAR CONTROLS INC.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President, Treasurer and Secretary



[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PROTECTION SERVICES INC.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President, Treasurer and Secretary
 
 
 
 
 
 
 
 
SCI PRODUCTS INC.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President, Treasurer and Secretary
 
 
 
 
 
 
 
 
WORK AREA PROTECTION CORP.
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President, Treasurer and Secretary















[Signature Page to Intercreditor Agreement]

